EXHIBIT 10.1

 

Pursuant to 17 CFR 240.24b-2, confidential information has been

omitted in places marked “[***]” and has been filed separately with the

Securities and Exchange Commission pursuant to a Confidential Treatment Request

Filed with the Commission.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAUNCH SERVICES AGREEMENT

 

 

FOR THE LAUNCHING INTO

 

GEOSTATIONARY TRANSFER ORBIT

 

OF THE SPACEWAY-3 SATELLITE

 

BY AN ARIANE 5 LAUNCH VEHICLE

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence

 



--------------------------------------------------------------------------------

Page 2

 

 

 

 

 

LAUNCH SERVICES AGREEMENT

 

 

 

This Launch Services Agreement is entered into

 

 

BY AND BETWEEN

 

 

Hughes Networks Systems, LLC, hereinafter referred to as “CUSTOMER”, a company
duly organized and validly existing under the laws of the State of Maryland,
with principal offices located at 11717 Exploration Lane, Germantown, MD 20876
USA,

 

On the one hand

 

 

AND

 

 

ARIANESPACE, a company organized under the laws of France with principal offices
located at Boulevard de l’Europe, 91000 EVRY, France, hereinafter referred to as
“ARIANESPACE”,

 

On the other hand

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 3

 

 

CONTENTS

 

PART I

TERMS AND CONDITIONS

 

 

     Pages

RECITALS

   6

ARTICLE  1  -    DEFINITIONS

   7

ARTICLE  2  -    SUBJECT OF THE AGREEMENT

   11

ARTICLE  3  -    CONTRACTUAL DOCUMENTS

   12

ARTICLE  4  -    ARIANESPACE’S SERVICES

   13

ARTICLE  5  -    CUSTOMER'S TECHNICAL COMMITMENTS

   16

ARTICLE  6  -    LAUNCH SCHEDULE

   17

ARTICLE  7  -    COORDINATION BETWEEN ARIANESPACE AND CUSTOMER

   18

ARTICLE  8  -    REMUNERATION

   19

ARTICLE  9  -    PRICE ESCALATION FORMULA

   20

ARTICLE  10  -  PAYMENT FOR SERVICES

   21

ARTICLE  11  -  LAUNCH POSTPONEMENTS

   23

ARTICLE  12  -  RIGHT OF OWNERSHIP AND CUSTODY

   26

ARTICLE  13  -  REPLACEMENT LAUNCH

   27

ARTICLE  14  -  ALLOCATION OF POTENTIAL LIABILITIES AND RISKS

   29

ARTICLE  15  -  INSURANCE

   33

ARTICLE  16  -  OWNERSHIP OF DOCUMENTS AND WRITTEN INFORMATION

CONFIDENTIALITY/PUBLIC STATEMENTS

   34

ARTICLE  17  -  PERMITS AND AUTHORIZATIONS - GROUND STATIONS

   36

ARTICLE  18  -  TERMINATION BY CUSTOMER

   37

ARTICLE  19  -  TERMINATION BY ARIANESPACE

   40

ARTICLE  20  -  MISCELLANEOUS

   41

ARTICLE  21  -  APPLICABLE LAW

   43

ARTICLE  22  -  ARBITRATION

   44

ARTICLE  23  -  EFFECTIVE DATE

   45

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 4

 

 

 

 

 

 

PART II

A N N E X E S

 

 

 

ANNEX 1

    

Part 1

    

LAUNCH SPECIFICATIONS

    

Part 2

    

ARIANESPACE TECHNICAL COMMITMENTS

    

Part 3

    

CUSTOMER'S TECHNICAL COMMITMENTS

    

Part 4

    

DOCUMENTATION AND REVIEWS

    

Part 5

    

GENERAL RANGE SUPPORT (GRS) AND OPTIONAL SERVICES

ANNEX 2

    

ESA - ARIANESPACE CONVENTION (EXTRACT)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

 

P A R T    I

 

 

 

T E R M S    A N D    C O N D I T I O N S

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 6

 

 

 

 

 

 

RECITALS

 

 

 

 

WHEREAS

CUSTOMER has approached ARIANESPACE with a view to launching the SPACEWAY-3
Satellite using an ARIANE Launch Vehicle, and

 

 

 

WHEREAS

ARIANESPACE has proposed to CUSTOMER either a Dedicated Launch or a Double
Launch, and

 

 

 

WHEREAS

CUSTOMER has selected a Double Launch, being aware of the particular constraints
involved in such a Launch, and

 

 

 

WHEREAS

CUSTOMER and ARIANESPACE, aware of the constraints and risks involved in any
Launch operation and of the complex nature of the technologies involved, have
reached an agreement in accordance with the terms and conditions set forth
herein,

 

 

 

 

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 7

 

ARTICLE  1  -  DEFINITIONS

In this Agreement capitalized terms shall have the meanings set forth in this
Article:

Affiliate means any entity Controlled by or under common Control with the
CUSTOMER

Agreement means this Agreement as defined in Article 3 hereof.

Associated Services means those supplementary launch services specified in
Sub-paragraphs 4.1.2. and 4.1.3. hereof.

Associates means any individual or legal entity, whether organized under public
or private law, who or which shall act, directly or indirectly, on behalf of or
at the direction of either Party to this Agreement or on behalf of the Third
Party Customer(s) of ARIANESPACE, to fulfill the obligation undertaken by such
Party pursuant to this Agreement or by the Third Party Customer(s) of
ARIANESPACE including without limitation, any employee, officer, agent of either
Party, and of the Third Party Customer(s) of ARIANESPACE, and their respective
contractors, subcontractors and suppliers at any tier.

For the purpose of the definition of Third Party and Article 14:

 

a)

any individual or legal entity governed by private or public law that has
directed ARIANESPACE to proceed with the Launch or has any interest in the
Launch, including without limitation, a legal interest in the Launch Vehicle
shall be deemed to be an Associate of ARIANESPACE

 

b)

any individual or legal entity governed by private or public law that has
directed CUSTOMER to proceed with the Launch, or has any interest in the
Satellite to be launched, including without limitation, insurers, any person or
entity to whom CUSTOMER has sold or leased , directly or indirectly, or
otherwise agreed to provide any portion of the Satellite or Satellite service
shall be deemed to be an Associate of CUSTOMER;

 

c)

any individual or legal entity governed by private or public law, that has
directed the Third Party Customer(s) of ARIANESPACE to proceed with the launch,
or has any interest in the satellite(s) of the Third Party Customer(s) to be
launched, including without limitation, insurers, any person or entity to whom
the Third Party Customer(s) has sold or leased , directly or indirectly, or
otherwise agreed to provide any portion of the satellite or satellite service
shall be deemed to be an Associate of Third Party Customer(s) of ARIANESPACE.

Base Rate means the Chase Manhattan Bank (N.Y.) prime rate plus [***] ([***])
[***]for any amount expressed in U.S. dollars, or the three (3) month EURIBOR
plus [***] ([***]) [***] for any amount expressed in Euros

Commercial Insurance Market means the providers of insurance or reinsurance for
first party space-related risks on a regular basis that are not affiliated with
or controlled directly or indirectly by CUSTOMER.

Control (or Controlling or Controlled by) means direct or indirect ownership of
over fifty percent (50%) of the issued shared capital of an entity.

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 8

 

 

 

Dedicated Launch means a Launch the only payload of which is CUSTOMER's
Satellite.

Deviation means non-compliance with the specifications included in the D.C.I.
(Document de Contrôle des Interfaces / Interface Control Document, including its
reference documents, applicable documents and annexes) with respect to:

 

a)

the performance of the various systems of the Launch Vehicle; and/or the
environmental conditions to which the Satellite was subjected during the period
from the instant when the Launch occurred until the instant when the activation
of either the propulsion and/or orientation systems of the Satellite should have
occurred; and/or

 

b)

the behaviour of the satellite of a Third Party Customer(s) of ARIANESPACE from
the instant when the Launch occurred until the earlier of the following :

 

  -

the instant when the propulsion and/or orientation systems of the satellite of
the Third Party Customer(s) of ARIANESPACE are activated, or

 

  -

the instant when the activation of either the propulsion and/or orientation
systems of the Satellite should have occurred.

Double Launch means a Launch with two satellites including the Satellite
supplied by CUSTOMER.

Events of Force Majeure means events beyond the reasonable control of a Party or
its Associates that impede the execution of the obligations of such Party or its
Associates, provided such difficulties may not be overcome using efforts which
may reasonably be expected of the affected Party or its affected Associates
under the circumstances, such as but not limited to explosions, fires,
earthquakes, floods, bad weather and other Acts of God, wars, whether or not
declared, social uprisings, strikes, lock-outs and other labour problems,
governmental or administrative measures.

Guarantee Amount means [***]% of the Launch Services price established in
accordance with the Paragraph 8.1 of Article 8 of this Agreement, converted in
Euros (€) at the Euro exchange rate prevailing at the effective date of the
Agreement.

L means the first day of the most recently agreed Launch Period or Launch Slot
(except for the purpose of Article 10.1.1 of this Agreement where L shall mean
the Launch Day).

Launch or Launching means the order of ignition of solid propellant booster(s)
if such event follows ignition of the Vulcain engine of the Launch Vehicle that
has been integrated with the Satellite(s) supplied by CUSTOMER and with other
satellite(s) supplied by (a) Third Party Customer(s) of ARIANESPACE.

Launch Abort means the launch operations of the Launch Vehicle that has been
integrated with the Satellite supplied by CUSTOMER and with other satellite(s)
supplied by (a) Third Party Customer(s) of ARIANESPACE with subsequent ignition
of the Vulcain engine without the Launch occurring.

Launch Base means the ARIANE launch base in Kourou, French Guiana, including all
its facilities and equipment.

Launch Day or Day means a calendar day (established for the Launch pursuant to
this Agreement) within the Launch Slot during which the Launch Window is open.

Launch Failure means:

 

a)

that the Satellite is destroyed or lost during the period extending from the
instant when the Launch occurred and the instant when the Satellite is separated
from the Launch Vehicle, or if such Satellite cannot be separated from the
Launch Vehicle; or

 

b)

the occurrence due to a Deviation of a reduction, expressed as a percentage, of
more than the Launch Failure Factor (“LFF”) of the operational capability of the
Satellite for CUSTOMER's intended communication purposes, using reasonable
business judgment.

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 9

 

 

Where LFF is the percentage specified in the insurance policy procured by
CUSTOMER on the Commercial Insurance Market to define a constructive total loss
providing for the payment of the full amount of insurance with application of
the determination mode of the degradation factor as provided for in the second
section of the definition of the term “Loss Quantum”.

 

  

If CUSTOMER does not procure any insurance policy on the Commercial Insurance
Market, the constructive total loss percentage prevailing on the Commercial
Insurance Market at L minus (-) THREE (3) months based on ARIANESPACE insurance
Broker written statement shall apply.

Launch Opportunity means the availability to CUSTOMER of a Satellite position
within a Launch Period or Launch Slot for a Launch on a Launch Vehicle on which
the other allocated satellite(s) have a launch mission and a satellite mission
compatible with that of CUSTOMER('s) Satellite(s) in accordance with Part 1 of
Annex 1 to this Agreement. Such availability is linked to the time required to
complete the mission analysis studies and to select the Launch Vehicle/Satellite
configuration.

Launch Period or Period means [***].

Launch Risk Guarantee (LRG) means the guarantee available to CUSTOMER under
Paragraph 4.3 of Article 4 of this Agreement if CUSTOMER exercises the Reflight
Option.

Launch Services means the services to be provided by ARIANESPACE as specified in
(i) Part 2 and Sub-paragraph 1.1 of Part 4 of Annex 1 to this Agreement and
(ii) Paragraph 4.3.

Launch Slot or Slot means a period of ONE (1) calendar month within a Launch
Period with daily Launch Window possibilities.

Launch Time means the instant, within the Launch Window, that the ignition of
the first stage engine(s) is scheduled to take place, as defined in hours,
minutes and seconds (GMT Universal Time). The initial Launch Time shall commence
immediately upon the opening of the Launch Window.

Launch Vehicle means the ARIANE 5 vehicle belonging to the ARIANE family chosen
by ARIANESPACE to perform the Launch.

Launch Mission means the mission assigned to the ARIANE Launch Vehicle as
defined in Part 1 of Annex 1 to this Agreement.

Launch Window means a time period as defined in Sub-paragraph 2.3 of Part 1 of
Annex 1 to this Agreement.

Loss Quantum means the degradation factor of the Satellite resulting from the
application of determination mode as mutually agreed in good faith by the
Parties on or prior to L minus (-) THREE (3) months based on a CUSTOMER's
written proposal;

provided, that, if CUSTOMER has taken out, either in insurance or in
reinsurance, on the Commercial Insurance Market for at least EIGHTY PER CENT
(80%) of the amount insured, one or more policy(ies) of launch insurance, the
determination mode of the loss quantum provided for in the insurance policy with
the higher cover, as delivered by CUSTOMER to ARIANESPACE on or prior to L (-)
minus THREE (3) months, shall apply. If a different determination mode is
further agreed with the Commercial Insurance Market, for that policy with higher
cover, this new determination mode shall consequently apply; it being understood
that CUSTOMER shall promptly inform ARIANESPACE, and in any event before the
Launch has occurred of any change.

Partial Failure means the occurrence due to a Deviation of a reduction of more
than a percentage defined as the Partial Failure Factor (“PFF”) but not more
than LFF of the operational capability of the Satellite for CUSTOMER's intended
communication purposes, using reasonable business judgment.

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 10

 

 

 

 

Where PFF is TWENTY PERCENT (20%), unless CUSTOMER procures on the Commercial
Insurance Market a policy of launch insurance with consequent application of the
determination mode of the degradation factor as provided for in the definition
of the term "Loss Quantum", in which case PFF shall mean the percentage
specified in that insurance policy to define a partial loss. Said reduction of
the operational capability shall be determined by using the Loss Quantum.

Party or Parties means CUSTOMER or ARIANESPACE or both according to the context
in which the term is used.

Postlaunch Services means (i) the reports and range services as specified in
Parts 2, 4 and 5 of Annex 1 to this Agreement that are to be provided to
CUSTOMER by ARIANESPACE after the Launch, and (ii) the services provided for in
Paragraph 4.3 hereof if the Reflight Option is exercised.

Reflight means a Replacement Launch under Paragraph 4.3 of Article 4 of this
Agreement.

Reflight Option means the option available to CUSTOMER for (i) a Reflight if the
Launch Mission results in a Launch Failure, or (ii) a payment if the Launch
Mission results in a Partial Failure, as determined under Paragraph 4.3.2 of
Article 4 to this Agreement subject to the conditions specified therein.

Replacement Launch means a Launch subject to Article 13 hereof, subsequent to a
previous Launch that, for any reason whatsoever, has not accomplished the Launch
Mission or the Satellite Mission.

Satellite (referred to as Spacecraft in Annex 1 to this Agreement) means a
spacecraft supplied by CUSTOMER that is compatible with the Launch Vehicle and
the Launch Mission, and that meets the specifications set forth in Part 1 of
Annex 1 to this Agreement.

Satellite Mission means the mission assigned to the Satellite by CUSTOMER after
separation from the Launch Vehicle.

Services means any and all services to be provided by ARIANESPACE under this
Agreement.

Third Party means any individual or legal entity other than the Parties, Third
Party Customer(s) of ARIANESPACE and the Associates of each of the foregoing.

Third Party Customer(s) of ARIANESPACE means other customer(s) of ARIANESPACE
that use(s) ARIANESPACE's launch services for the same Launch as CUSTOMER.

U.S. Export Authorization means the Technical Assistance Agreement issued by the
United States Department of State, Directorate of Defense Trade Controls, for
purposes of permitting exchanges of technical data and related defense services
between the Satellite manufacturer and ARIANESPACE with respect to the interface
design, development and integration of the Satellite to the Launch Vehicle.

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 11

 

 

 

ARTICLE  2  -  SUBJECT OF THE AGREEMENT

The subject of this Agreement is the Launch of a Satellite supplied by CUSTOMER
at the Launch Base for the purpose of accomplishing the Launch Mission in
accordance with the terms and conditions of this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 12

 

 

 

 

 

 

ARTICLE  3  -  CONTRACTUAL DOCUMENTS

 

3.1 This Agreement consists of the following documents, which are contractually
binding between the Parties:

 

  1) Terms and Conditions

 

  2) Launch Specifications (Part 1 of Annex 1)

 

  3) ARIANESPACE Technical Commitments (Part 2 of Annex 1)

 

  4) CUSTOMER's Technical Commitments (Part 3 of Annex 1)

 

  5) Documentation and reviews (Part 4 of Annex 1)

 

  6) General Range Support (GRS) and Optional Services (Part 5 of Annex 1)

 

  7) ESA-ARIANESPACE Convention (Extract) (Annex 2)

 

3.2

In the event of any conflict or inconsistency among the provisions of the
various parts of this Agreement, including the Annexes, such conflict or
inconsistency shall be resolved by giving precedence to the Terms and
Conditions, without consideration of the Annexes, then to the Annexes without
order of preference, and then to any documents referred to and thereby
incorporated into the said Annexes. All of the Agreement documents shall be read
so as to be consistent to the extent practicable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 13

 

 

 

ARTICLE   4  -  ARIANESPACE’S SERVICES

 

 

4.1

ARIANESPACE shall perform the Services under this Agreement including:

 

  4.1.1

Launch Services.

 

  4.1.2

Associated Services ordered by CUSTOMER as set forth in this Agreement, and as
defined in Paragraph 1 (“General Range Support”) and Paragraph 2 (“Options
Ordered by the CUSTOMER”) of Part 5 of Annex 1 to this Agreement, in accordance
with the conditions as specified therein.

 

  4.1.3

Subject to any additional orders of CUSTOMER, one or more of the services as set
forth in (i) Paragraph 3 (“Additional Options Available to the CUSTOMER”) of
Part 5 of Annex 1 to this Agreement, (ii) the latest issue of the User’s Manual
(M.U.A.) in effect on the date of the corresponding order of CUSTOMER, in
accordance with the then applicable conditions and any other services ordered by
CUSTOMER and accepted by ARIANESPACE.

 

4.2

Launch Services, except for Postlaunch Services, shall be deemed to be completed
by ARIANESPACE when the Launch has taken place. In the event that, for any
reason whatsoever, a Launch Abort occurs, ARIANESPACE shall postpone the Launch
in accordance with the conditions set forth in Article 11 of this Agreement.

 

4.3

Reflight

 

  4.3.1

CUSTOMER shall have the right to exercise the Reflight Option by written request
received by ARIANESPACE within SIXTY (60) days following the effective date of
this Agreement.

 

  4.3.2

In the event CUSTOMER has elected the Reflight Option and the Launch Mission
results in a:

 

  4.3.2.1

Launch Failure, ARIANESPACE shall perform a Reflight, in accordance with the
provisions of this Agreement, provided that no further payment by CUSTOMER to
ARIANESPACE shall be due for the provision of (i) Launch Services for the Launch
of a replacement Satellite on condition that the maximum mass of such Satellite
is equal to the mass of the initial Satellite, and (ii) such Associated Services
as are retained by CUSTOMER as of the date of execution of this Agreement,
except as provided for in Paragraph 8.2 of Article 8 of this Agreement, in case
of postponement.

 

  4.3.2.2

Partial Failure, ARIANESPACE shall pay to CUSTOMER an amount as obtained by
multiplying the Guarantee Amount by the Loss Quantum. The resulting amount will
be subject to a deductible equal to PFF of the Guarantee Amount provided for the
launching, in accordance with the following formula :

(Guarantee Amount x Loss Quantum) minus deductible.

 

    

Notwithstanding the foregoing, if the insurance policy taken out by CUSTOMER
(i) provides for a deductible higher or lower than PFF, such deductible as
provided for in the said insurance policy shall apply, or (ii) does not provide
for a deductible, no deductible shall apply.

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 14

 

 

 

  4.3.3

Any amount due by ARIANESPACE to CUSTOMER under Sub-paragraph 4.3.2 above shall
be paid within the FORTY-FIVE (45) day period following the date when the
Parties have agreed on the occurrence of the Launch Failure or the Partial
Failure and the corresponding Loss Quantum, provided CUSTOMER has paid all
amounts due and payable by it under this Agreement. ARIANESPACE shall pay the
CUSTOMER interest on any late or delayed payment of the foregoing sum at the
Base Rate from and including the date due to but excluding the date made. The
computation of interest for late payments shall be based on a year of 360 days.

 

  4.3.4

The implementation of Sub-paragraph 4.3.2 above shall not imply any transfer of
title to the Satellite to ARIANESPACE. In case of Launch Failure or Partial
Failure, the rights of ARIANESPACE shall be the same of those of any entity(ies)
who cover risks related to the launch of the Satellite. Specially and not
limitatively, in circumstances where salvage can be performed, ARIANESPACE will
be entitled to a share in any salvage value remaining in any portion of the
Satellite for which a Reflight has been performed or a cash payment has been due
and paid by ARIANESPACE to CUSTOMER and the Parties will negotiate the
disposition of the Satellite if, in connection with a Launch Failure, transfer
of title has been requested.

 

  4.3.5

In the event that, after application of Sub-paragraph 4.3.2 above due to a
Launch Failure, the Satellite is placed into commercial operation and/or is
sold, leased or otherwise transferred, ARIANESPACE shall be entitled to a share
of any resulting revenues and/or payments, as shall be negotiated and agreed
upon promptly, taking into account the specific details and circumstances of
such commercial operation, but in no case shall any shared amount exceed the
Guarantee Amount.

 

  4.3.6

There shall not be any cover for Launch Failure or Partial Failure and
consequently the provisions of Paragraph 4.3 above shall not apply, in any of
the following cases :

 

  4.3.6.1

If CUSTOMER does not notify in writing ARIANESPACE of any event that would
entitle CUSTOMER to any right under Sub-paragraph 4.3.2 above before the first
to occur of any of the THREE (3) following events;

 

  (i)

the day the Satellite is put into commercial operation,

 

 

(ii)

the SIXTIETH (60th) following the date of station acquisition of the Satellite,

 

 

(iii)

the ONE HUNDRETH (100th) day at zero hour following the date of the Launch.

Notwithstanding the foregoing, an extension of the periods hereabove can be
obtained upon request from CUSTOMER if both of the following conditions occur :

 

  (a)

the launching does not conform to the specifications of the D.C.I. and the
Satellite reached its final positioning such that it cannot be determined that a
Launch Failure or Partial Failure has occurred and;

 

  (b)

CUSTOMER’s request for extension is received before the first of the THREE
(3) events specified above.

In no event shall such extension extend beyond the ONE HUNDRED EIGHTIETH
(180th) day following the date of the Launch.

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 15

 

 

 

     and/or

 

  4.3.6.2

if the Launch Failure or the Partial Failure is caused by, or results from one
or more of the following events:

 

  A

war, hostile or warlike action in time of peace or war, including action in
hindering, combating or defending against an actual, impending or expected
attack by (a) any government or sovereign power (de jure or de facto), or
(b) any authority maintaining or using a military, naval or air force, or (c) a
military, naval or air force, or (d) any agent of any such government, power,
authority or force;

 

  B

any anti-satellite device, or device employing atomic or nuclear fission and/or
fusion, or device employing laser or directed energy beams;

 

  C

insurrection, strikes, riots, civil commotion, rebellion, revolution, civil war,
usurpation or action taken by a government authority in hindering, combating or
defending against such an occurrence whether there be a declaration of war or
not;

 

  D

confiscation by order of any government or governmental authority or agent
(whether secret or otherwise), or public authority;

 

  E

nuclear reaction, nuclear radiation, or radioactive contamination of any nature,
whether such loss or damage be direct or indirect, except for radiation
naturally occurring in the space environment;

 

  F

willful or intentional acts of CUSTOMER designed to cause loss or failure of the
Satellite, provided that this exclusion shall not apply to actions of any
employees of the CUSTOMER while acting outside of their authorized
responsibilities, or without the knowledge of the CUSTOMER;

 

  G

electromagnetic or radio frequency interference, except for physical damage to
the Satellite resulting from such interference and except for interference
naturally occurring in the space environment;

 

  H

any act of one or more persons, whether or not agents of a sovereign power, for
political or terrorist purposes and whether the loss or damage resulting
therefrom is accidental or intentional; or

 

  I

any unlawful seizure or wrongful exercise of control of the Satellite made by
any person or persons acting for political or terrorist purposes whether the
loss or damage resulting therefrom is accidental or intentional.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 16

 

 

 

 

ARTICLE  5  -  CUSTOMER'S TECHNICAL COMMITMENTS

 

 

5.1

CUSTOMER, subject to applicable laws and the necessary U.S. Export
Authorization, shall fulfill or cause an Associate to fulfill, the Technical
Commitments set forth in Parts 1 and 3 of Annex 1 to this Agreement including,
without limitation, delivery of the Satellite to the Launch Base within the time
limits consistent with the launch schedule set forth herein.

 

5.2

CUSTOMER shall promptly notify ARIANESPACE in writing of any event that at the
time is reasonably likely to cause a delay in the launch schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 17

 

 

 

 

 

 

 

 

ARTICLE  6  -  LAUNCH SCHEDULE

 

 

6.1 The Launch of the Satellite shall take place during the following Launch
Period:

[***] 2007

 

6.2 The Launch of the Satellite shall take place during the following Launch
Slot:

[***]

 

6.3

ARIANESPACE hereby represents, warrants and confirms to CUSTOMER, as of the
effective date of the Agreement, and to the best its knowledge and information,
that the Launch Vehicle and the Third Party Customer satellite will be available
and transported to the Launch Base on a schedule consistent with the timely
performance of the Launch within the first week of the initial Launch Slot
indicated in Paragraph 6.2 above.

 

6.4

Based on a proposal made by ARIANESPACE, by mutual agreement of the Parties, the
Launch Day within the Launch Slot shall be determined, no later than THREE
(3) months prior to the first day of the Launch Slot. Without prejudice to the
foregoing, it is the objective of the Parties to Launch the Satellite on or
before [***].

 

6.5

Based on a proposal made by ARIANESPACE, by mutual agreement of the Parties, the
Launch Window set forth in Sub-paragraph 2.3 of Part 1 to Annex 1 to this
Agreement shall be determined no later than the Final Mission Analysis Review.

 

6.6

In the event that, for any reason whatsoever, the Parties fail to agree upon the
Launch Slot within the applicable Launch Period, the Launch Day, or the Launch
Window, ARIANESPACE shall determine said Launch Slot, Launch Day, or Launch
Window taking into account the available Launch Opportunity(ies), and the
requirements and respective interests of CUSTOMER and any of the Third Party
Customer(s) of ARIANESPACE.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 18

 

 

ARTICLE  7  -  COORDINATION BETWEEN ARIANESPACE AND CUSTOMER

 

 

7.1

CUSTOMER and ARIANESPACE each designate [***] and [***], respectively, as their
program director (hereinafter “Program Director”) for purposes of coordinating
the performance of each Parties’ obligations under this Agreement.

 

7.2

The Program Director shall supervise and coordinate the performance of the
Services and the Technical Commitments of the respective Parties within the
Launch schedule set forth herein.

 

7.3

Each Program Director shall have sufficient powers to be able to settle any
technical issues that may arise during the performance of this Agreement, as
well as any day-to-day management issues.

 

7.4

A Party may replace its Program Director by prior written notice to the other
Party, signed by an authorized official, indicating the effective date of
designation of the new Program Director.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 19

 

 

 

 

 

 

 

ARTICLE  8  -  REMUNERATION

 

 

8.1

The remuneration of ARIANESPACE for the provision of Launch Services for the
Launch of the Satellite of a mass of 6100 kg (without adaptor) is a firm and
fixed price, as follows:

 

  8.1.1

ONE HUNDRED FIFTEEN MILLION United States Dollars (US$ 115,000,000) (the “Firm
Fixed Price”).

 

  8.1.2

The amount mentioned in the above Sub-paragraph 8.1.1 shall be increased by the
amount obtained by multiplying the price set forth in the above Sub-paragraph
8.1.1 by [***] ([***]%), if CUSTOMER exercises the Reflight Option.

 

  8.1.3

Notwithstanding anything to the contrary, and provided that no postponement of
the Launch Period, Launch Slot or Launch Day shall have been requested by
CUSTOMER, should ARIANESPACE not perform the Launch on or prior to [***], for
any reason whatsoever, CUSTOMER shall be entitled to a refund of the Firm Fixed
Price computed as follows: [***].

 

    

The total refund granted by ARIANESPACE to CUSTOMER pursuant to the provisions
of this Subparagraph 8.1.3 of Article 8, once determined, shall be paid by
ARIANESPACE to CUSTOMER within [***] ([***]) days from ARIANESPACE receiving the
relevant notice from CUSTOMER. ARIANESPACE shall pay the CUSTOMER interest on
any late or delayed payment of the foregoing sum at the Base Rate from and
including the date due to but excluding the date made. The computation of
interest for late payments shall be based on a year of 360 days.

 

  8.1.4

Notwithstanding Subparagraph 8.1.3 above, no discount shall be payable by
ARIANESPACE to CUSTOMER, should ARIANESPACE not be able to meet the [***] Launch
Date for any of the following reasons:

 

  (a)

Any damage caused by CUSTOMER and/or its Associates to the physical property of
ARIANESPACE and/or the physical property its Associates, and/or

 

  (ii)

any bodily injury (including death) caused by CUSTOMER and/or its Associates to
ARIANESPACE and/or its Associates.

 

8.2

The firm fixed price, if any, for Associated Services assumes, that the Launch
will be performed by [***]. Should the Launch Period or Launch Slot assigned to
CUSTOMER under Article 11 of this Agreement extend beyond [***], the then
catalogue price for the relevant year will apply to such Associated Services
that will not have been performed by the date of request for any postponement,
and that would have to be performed again as a consequence of any Launch
postponement. The same shall apply mutatis mutandis for a Reflight.

 

8.3

All prices, expenses, and charges set forth in this Agreement shall be inclusive
of all taxes and other duties of any French tax authority.

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 20

 

 

 

 

 

 

 

ARTICLE  9  -  PRICE ESCALATION FORMULA

 

(NOT APPLICABLE)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 21

 

 

ARTICLE   10  -  PAYMENT FOR SERVICES

 

 

10.1 Payment of the remuneration under Paragraph 8.1 of Article 8 of this
Agreement shall be made in accordance with the following payment schedule :

 

  10.1.1   

 

                    DATE                     

 

 

  

 

Percentage of the portion of the Launch
Services price referred to in Sub-

paragraph 8.1.1 of Article 8 of this
Agreement

 

     

[***]

[***]

[***]

 

  

 

  [***]%

  [***]%

  [***]%

    

 

 

  10.1.2

The price of the Reflight Option shall be paid in accordance with the following
payment schedule:

 

                    DATE                        

 

Percentage of the price of the Reflight
Option referred to in Sub-paragraph
8.1.2 of Article 8 of this Agreement

 

     

 

[***]

 

 

  

 

[***]%

    

 

10.2 Payment for Associated Services

 

  10.2.1

Payment for Associated Services ordered by CUSTOMER under Part 5 of Annex 1 to
this Agreement, for which a firm fixed price has been established, shall be due
as of the date set forth in said Paragraph.

 

  10.2.2

Payment for Associated Services ordered by CUSTOMER under Part 5 of Annex 1 to
this Agreement, for which no total firm fixed price can be determined in
advance, shall be due on the date on which CUSTOMER terminates use of the
relevant Associated Services.

 

10.3 Terms and Conditions of Payment/ARIANESPACE's Invoices

 

  10.3.1

Where this Agreement determines a precise payment date, payment has to be made
at such date or within THIRTY (30) days from receipt of ARIANESPACE's
corresponding invoice, whichever is later, except for the first payment provided
in Sub-paragraph 10.1.1 of Article 10 of this Agreement, for which invoice will
be presented on the date of execution of this Agreement and paid within TEN
(10) days thereof.

 

  10.3.2

Where the Agreement does not determine a precise payment date, payment has to be
made at the date when payment becomes due or within THIRTY (30) days of receipt
of ARIANESPACE corresponding invoice, whichever is later.

 

  10.3.3

ARIANESPACE invoices shall be drawn up in THREE (3) copies (one original and two
copies) and sent to the same address as specified herein for notices to

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 22

 

 

 

 

 

 

    

CUSTOMER under Section 20.2, or to such other address as CUSTOMER may notify
ARIANESPACE in writing.

 

      

The method for calculating the amount of each invoice shall be shown clearly.

 

  10.3.4

Payments shall be made to the account(s) designated on the relevant invoice by
telegraphic bank transfer, without charge to ARIANESPACE, with telex notice from
the issuing bank to the receiving bank. ARIANESPACE shall be responsible for
telex expenses. The notice shall clearly state the value date to be applied and
the bank through which the funds will be made available to the receiving bank or
its correspondent.

 

    

Payment shall be effective as of the date on which the amount of the ARIANESPACE
invoice is credited for value to the designated account(s).

 

  10.3.5

CUSTOMER's payment(s) shall be in the amount(s) invoiced by ARIANESPACE, and
shall be made net, free and clear of any and all taxes, duties, or withholdings
that may be imposed in the Country of CUSTOMER and the Country from which they
are paid so that ARIANESPACE receives each such payment in its entirety as if no
such tax, duty, or withholding had been made.

 

10.4 Late Payment

 

    

In the event of late payment, CUSTOMER whether or not due to a bona fide
dispute, CUSTOMER shall pay ARIANESPACE interest on such late payment at the
Base Rate per annum from and including the date due to but excluding the date
made. The computation of interest for late payments shall be based on a year of
360 days. In the event that a bona fide dispute between the Parties is resolved
in favor of the CUSTOMER, any interest paid by CUSTOMER to ARIANESPACE for late
payments during the period of such bona fide dispute shall, at CUSTOMER’s
discretion, be reimbursed to CUSTOMER within THIRTY (30) days from receipt by
ARIANESPACE of CUSTOMER’s notice to that effect, or alternatively, shall be
credited to CUSTOMER’s subsequent payment due to ARIANESPACE under this
Agreement.

 

  

In the event that such late payment has not been cured by CUSTOMER within SEVEN
(7) days after receipt of a written ARIANESPACE notice to such effect,
ARIANESPACE shall be entitled to suspend any and all of its activities in
preparation for the Launch and to reschedule the Launch under Sub-paragraph
11.3.4 of Article 11 of this Agreement.

 

10.5 Waiver of Deferral, Withholding or Set-off

CUSTOMER irrevocably waives any right to defer, withhold, or set-off by
counterclaim or other legal or equitable claim, all or any part of any payment
under this Agreement for any reason whatsoever. All payments due under this
Agreement shall be made in their entirety and on the dates specified in this
Agreement. Notwithstanding the foregoing, CUSTOMER may set-off any refund due to
it and not paid by ARIANESPACE pursuant to Sub-paragraph 8.1.3 of ARTICLE 8
herein against any termination fee owed by CUSTOMER and payable to ARIANESPACE
as provided for in Paragraph 18.2 of this Agreement.

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 23

 

 

 

ARTICLE  11  -  LAUNCH POSTPONEMENTS

 

 

11.1 Each postponement of the Launch Period, the Launch Slot, the Launch Day or
the Launch Time, for whatever reason, shall, for each particular Launch under
this Agreement, be governed solely by the terms and conditions provided in this
Article 11. The Parties hereto expressly waive, renounce, and exclude any and
all rights and remedies that may arise at law or in equity with respect to
postponements that are not stated in this Article 11 or elsewhere in this
Agreement.

 

11.2 Postponements requested by CUSTOMER

 

  11.2.1

CUSTOMER shall have the right for any reason whatsoever to postpone the Launch
Period and, once determined, the Launch Slot or the Launch Day. The CUSTOMER's
written notice for postponement shall indicate the new requested (i) Launch
Period, or (ii) Launch Slot, or (ii) Launch Day, as the case may be. For the
avoidance of any doubt, CUSTOMER’s existing Launch Period, Launch Slot or Launch
Day (as applicable) shall not be relinquished until CUSTOMER has agreed to the
new Launch Period, Launch Slot or Launch Day (as applicable) pursuant to the
provisions of this Paragraph 11.2.

 

  11.2.1.1

If the CUSTOMER's written request relates to a Launch Period or a Launch Slot
postponement, within TWO (2) weeks of receipt of such request, ARIANESPACE shall
inform CUSTOMER whether a Launch Opportunity exists within the Launch Period, or
within the Launch Slot requested, or will propose a new Launch Period or Launch
Slot. CUSTOMER shall have THIRTY (30) days following receipt of ARIANESPACE's
proposal to consent thereto in writing.

 

  11.2.1.2

If the CUSTOMER's written request relates to a Launch Day postponement, the
choice of a new Launch Day shall be made by mutual agreement of the Parties,
taking into account the technical needs and interests of CUSTOMER and any Third
Party Customer(s) of ARIANESPACE, the time necessary for the revalidation of the
launch assembly complex consisting of the ARIANE Launch Vehicle, the Launch Base
(ELA), and the payload preparation assembly (EPCU), and meteorological
forecasts.

 

  11.2.1.3

Any postponements by CUSTOMER of the Launch Time within the Launch Window may
only be requested during the countdown period. In the event that CUSTOMER has
requested such postponement and technical reasons, including, without
limitation, those relating to any Third Party Customer(s) of ARIANESPACE, or
meteorological reasons prevent ARIANESPACE from performing the Launch in the
Launch Window opening during the Launch Day, the postponement shall be
considered to be a postponement of the Launch Day.

 

  11.2.1.4

In the event that the aggregate duration of all postponements requested by
CUSTOMER for the Launch exceeds [***] ([***]) months, the Launch Services price
shall be renegotiated by the Parties on a fair and reasonable basis, taking into
consideration current market conditions. The Parties acknowledge and agree that
for a Launch taking place within the next [***] ([***]) month period, any
increase in the Launch Services price shall not exceed [***]% of the Firm Fixed
Price.

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 24

 

 

 

 

11.3 Launch postponement requested by ARIANESPACE

 

  11.3.1

ARIANESPACE shall have the right to postpone a Launch, for the following
reasons:

 

  11.3.1.1

Postponement of Launch Period and of Launch Slot and postponement of the Launch
Day within the Launch Slot and/or Launch Time within the Launch Window.

 

  a)

ARIANESPACE or its Associates encounter adverse technical problems that prevent
the Launch from taking place under satisfactory conditions of safety or
reliability.

 

  b)

ARIANESPACE cannot perform the Launch as a Double Launch.

 

  c)

In the event that the Launch does not occur on or prior to [***], and
ARIANESPACE is requested to perform replacement launch(es), or to launch
scientific satellite(s) whose mission(s) may be degraded in the event of
postponement, where such launch(es) occur after [***].

 

  d)

ARIANESPACE postpones the launch(es) due to postponement(s) by ARIANESPACE of
satellite(s) having an earlier Launch Period or Launch Slot than CUSTOMER's
Satellite(s).

 

  11.3.2

In the case of a postponement pursuant to Sub paragraphs 11.3.1.1(a), (c) and/or
(d), the Parties shall determine by mutual agreement a new Launch Period and/or
a new Launch Slot as near as possible to the postponed one in accordance with
and maintaining the launch rank of Customer's Satellite;

 

    

The Launch Day and the Launch Window within the new Launch Slot shall be
determined by ARIANESPACE according to the technical constraints of ARIANESPACE,
CUSTOMER and the Third Party Customer(s) of ARIANESPACE, and their respective
interests.

 

  11.3.3

In the case of a postponement pursuant to Sub paragraph 11.3.1.1(b), the Parties
shall determine by mutual agreement a new Launch Period and/or a new Launch Slot
as near as possible to the postponed one.

 

    

The Launch Day and the Launch Window within the new Launch Slot shall be
determined by ARIANESPACE according to the technical constraints of ARIANESPACE,
CUSTOMER and the Third Party Customer(s) of ARIANESPACE, and their respective
interests.

 

  11.3.4

Any postponement by ARIANESPACE of the Launch Period, Launch Slot, Launch Day,
Launch Window, or Launch Time due to CUSTOMER's non-fulfillment of its
obligations under this Agreement making the Launch impossible within the Launch
Period, Launch Slot, or during Launch Window of the Launch Day, or at the Launch
Time shall be considered to be requested by CUSTOMER in accordance with
Paragraph 11.2 above as of the date of ARIANESPACE's decision to postpone the
Launch.

 

11.4

Any Launch postponement requested by ARIANESPACE pursuant to Paragraph 11.3 of
this Article 11 shall only occur as a last resort and following the reasonable
commercial efforts of ARIANESPACE to avoid and mitigate such postponement as may
be necessary for the reasons set forth in Sub-paragraph 11.3.1.1 of this Article
11.

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 25

 

 

 

 

11.5

Except as provided in Paragraphs 10.1.1 and 10.1.2, any Launch postponement
provided for in this Article 11 shall not modify the progress payment schedule
set forth in Paragraph 10.1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 26

 

 

ARTICLE 12 - RIGHT OF OWNERSHIP AND CUSTODY

 

 

12.1

The obligations of ARIANESPACE under this Agreement are strictly limited to the
Services, and CUSTOMER acknowledges and agrees that at no time shall it have any
right of ownership of, any other right in, or title to, the property that
ARIANESPACE shall use in connection with the Launch, or shall place at
CUSTOMER’s disposal for the purpose of this Agreement, including, without
limitation, the Launch Vehicle and the Launch Base of ARIANESPACE. Said property
shall at all times be considered to be the sole property of ARIANESPACE.

 

12.2

ARIANESPACE acknowledges and agrees that at no time shall it have any right of
ownership, or any other right in, or title to, the property that CUSTOMER shall
use for the Launch and the interface test(s), including, without limitation, the
Satellite and all equipment, devices and software to be provided by CUSTOMER on
the Launch Base in order to prepare the Satellite for Launch. Said property
shall at all times be considered to be the sole property of CUSTOMER.

 

12.3

At all times during the performance by the Parties of this Agreement, each Party
shall be deemed to have full custody and possession of its own property.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 27

 

 

ARTICLE 13 - REPLACEMENT LAUNCH

 

 

13.1

Terms

 

  13.1.1

CUSTOMER is entitled to request a Replacement Launch from ARIANESPACE in the
event that, following the Launch, either the Launch Mission or the Satellite
Mission has not been accomplished for any reason whatsoever. Replacement Launch
Services are subject to the conditions set forth in this Article 13. Any and all
other rights and remedies of CUSTOMER are excluded whatever their nature.

 

  13.1.2

CUSTOMER shall be entitled to have a Launch Slot for a Replacement Launch
allocated to it by ARIANESPACE within TEN (10) months following the month
ARIANESPACE has received a written request for Replacement Launch. Should
CUSTOMER request a Launch Period beyond such TEN (10) month period, ARIANESPACE
shall allocate the nearest Launch Opportunity, provided however that in no way
shall the Launch Period requested by CUSTOMER extend beyond the THIRTY SIX
(36) month period following the date of request for a Replacement Launch.

 

  13.1.3

The written request for a Replacement Launch shall be received by ARIANESPACE no
later than the last day of the second month following the month in which the
cause of the failure of either the Launch Mission or the Satellite Mission has
been established, but in no event later than, in the case of a Satellite Mission
failure, TWENTY SEVEN (27) months following the date of Launch.

 

      

Notwithstanding the foregoing, if CUSTOMER is entitled to a Reflight such
written request shall be received by ARIANESPACE within the NINETY (90) day
period following the date when the Parties have agreed that a Launch Failure has
occurred.

 

      

The written request for a Replacement Launch shall indicate the Launch Period
requested by CUSTOMER within one of the periods specified in Sub-paragraph
13.1.2 above. It is understood that the replacement Satellite and all equipment,
devices and software to be made available by CUSTOMER on the Launch Base in
order to make the replacement Satellite ready for Launch shall be made available
to ARIANESPACE pursuant to the schedule of Part 3 of Annex 1 to this Agreement.

 

  13.1.4

ARIANESPACE shall inform CUSTOMER, within the month following receipt of
CUSTOMER's request for a Replacement Launch, whether or not a Launch Opportunity
exists within the requested Launch Period and, in any event, shall allocate a
Launch Slot to CUSTOMER, the first day of which shall be before the expiration
of the TEN (10) calendar month period specified in Sub-paragraph 13.1.2 of
Article 13 of this Agreement if the Launch Period requested by CUSTOMER is
within that TEN (10) month period; otherwise ARIANESPACE shall allocate to
CUSTOMER the nearest existing Launch Opportunity. The date allocated shall not
begin earlier than the first day of the Launch Period requested by CUSTOMER.

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 28

 

 

 

 

  13.1.5

The replacement Satellite shall be substantially in accordance with the
interface control document (DCI) governing CUSTOMER’s Satellite.

 

      

Notwithstanding the foregoing, if CUSTOMER is entitled to a Reflight, the
replacement Satellite may differ from the DCI. In such a case the Parties agree
to adjust accordingly this Agreement, including Annex 1 thereto and ARIANESPACE
shall allocate to CUSTOMER the nearest Launch Opportunity.

 

13.2

General Conditions

 

      

Except for a Reflight, the remuneration for the Replacement Launch Services
shall be the then applicable price pursuant to the ARIANESPACE pricing policy
for a Launch on the date of the Replacement Launch, adjusted for the costs of
refinancing resulting from the shorter payment schedule, and including any
charges incurred by ARIANESPACE for modification of equipment associated with
the Launch Vehicle designated for the Replacement Launch.

 

      

The remuneration for Associated Services associated with the Replacement Launch
shall be the applicable price for a Launch to take place within the calendar
year of the Replacement Launch.

 

      

The payment schedule shall provide for the payment of the entire price for
Replacement Launch Services prior to said Replacement Launch.

 

      

The Replacement Launch, other than a Reflight, shall form the subject of a
separate launch services agreement substantially in the form of this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 29

 

 

ARTICLE 14 - ALLOCATION OF POTENTIAL LIABILITIES AND RISKS

 

 

14.1

Allocation of Risks for damage caused by one Party and/or its Associates to the
Other Party and/or its Associates:

 

  14.1.1

Due to the particular nature of the Services, the Parties agree that any
liability of ARIANESPACE or of CUSTOMER arising from the defective, late, or
non-performance of ARIANESPACE’s Services and CUSTOMER’s technical obligations
under this Agreement is, in all circumstances, including termination of this
Agreement or a Launch under this Agreement, strictly limited to the liability
expressly provided for in this Agreement. Except as provided in this Agreement,
the Parties hereto expressly waive, renounce, and exclude any and all rights and
remedies that may arise at law or in equity with respect to the Services.

 

  14.1.2

Each Party shall bear any and all loss of or damage to physical property and any
bodily injury (including death) and all consequences, whether direct or
indirect, of such loss, damage or bodily injury (including death), and/or of a
Launch Mission failure and/or of a Satellite Mission failure, which it or its
Associates may sustain, directly or indirectly, arising out of or relating to
this Agreement or the performance of this Agreement. Each Party irrevocably
agrees to a no-fault, no-subrogation, inter-party waiver of liability, and
waives the right to make any claims or to initiate any proceedings whether
judicial, arbitral, or administrative on account of any such loss, damage or
bodily injury (including death) and/or Launch Mission failure and/or Satellite
Mission failure against the other Party or that other Party’s Associates arising
out of or relating to this Agreement for any reason whatsoever.

 

      

For the avoidance of doubt, the provisions above exclude, without limitation,
any liability of ARIANESPACE or its Associates for any loss or damages to
CUSTOMER or its Associates, resulting from the intentional destruction of the
Launch Vehicle and the Satellite in furtherance of launch range safety measures.

 

      

Each Party agrees to bear the financial and any other consequences of such loss,
damage or bodily injury (including death) and/or of a Launch Mission failure
and/or a Satellite Mission failure which it or its Associates may sustain,
without recourse to the other Party or the other Party’s Associates.

 

  14.1.3

In the event that one or more Associates of a Party shall proceed against the
other Party and/or that Party's Associates as a result of such loss, damage or
bodily injury (including death) and/or Launch Mission failure and/or Satellite
Mission failure, the first Party shall indemnify, hold harmless, dispose of any
claim, and defend, when not contrary to the governing rules of procedure, the
other Party and/or its Associates, as the case may be, from any liability, cost
or expense, including attorneys' fees, on account of such loss, damage or bodily
injury (including death) and/or Launch Mission failure and/or Satellite Mission
failure, and shall pay all costs and expenses and satisfy all judgments and
awards which may imposed on or rendered against that other Party and or its
Associates.

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 30

 

 

 

14.2

Loss or Damage or Bodily Injury Caused or Sustained by any Third Party
Customer(s) of ARIANESPACE or its (their) Associates

 

  14.2.1

Each Party shall bear any and all loss of or damage to physical property and any
bodily injury (including death) and all consequences, whether direct or
indirect, of such loss, damage or bodily injury (including death) and/or Launch
Mission failure and/or Satellite Mission failure, which it or its Associates may
sustain, that is caused, in any way, by (a) Third Party Customer(s) of
ARIANESPACE or its (their) Associates, directly or indirectly, arising out of or
relating to the performance of this Agreement and/or the launch services
agreement signed by ARIANESPACE with such Third Party Customer(s) of
ARIANESPACE.

 

  14.2.2

CUSTOMER hereby irrevocably agrees to a no-fault, no-subrogation, inter-party
waiver of liability and waives the right to make any claims or to initiate any
proceedings whether judicial, arbitral, administrative or otherwise on account
of any such loss, damage or bodily injury (including death) and/or Launch
Mission failure and/or Satellite Mission failure against Third Party Customer(s)
of ARIANESPACE, and/or ARIANESPACE and/or their respective Associates for any
reason whatsoever.

 

      

CUSTOMER agrees to bear the financial and any other consequences of such loss,
damage or bodily injury (including death) and/or Launch Mission failure and/or
Satellite Mission failure caused in any way by any Third Party Customer(s) of
ARIANESPACE or its (their) Associates without recourse against the Third Party
Customer(s) of ARIANESPACE and/or ARIANESPACE and/or their respective
Associates.

 

      

In the event that one or more of CUSTOMER’s Associate(s) proceed against the
Third Party Customer(s) of ARIANESPACE and/or ARIANESPACE and/or their
respective Associates as a result of any loss, damage or bodily injury
(including death) and/or Launch Mission failure and/or Satellite Mission failure
caused in any way to it by such Third Party Customer(s) of ARIANESPACE or its
(their) Associates, CUSTOMER shall indemnify, hold harmless, dispose of any
claim and defend, when not contrary to the governing rules of procedure, such
Third Party Customer(s) of ARIANESPACE, and/or ARIANESPACE and/or their
respective Associates from any liability, cost or expense, including attorneys'
fees, on account of such loss, damage or bodily injury (including death) and/or
Launch Mission failure and/or Satellite Mission failure, and shall pay all costs
and expenses and satisfy all judgments and awards which may be imposed on or
rendered against the Third Party Customer(s) of ARIANESPACE and/or ARIANESPACE,
and/or their respective Associates.

 

  14.2.3

In the event that any Third Party Customer(s) of ARIANESPACE and/or its (their)
Associates proceed against CUSTOMER and/or its Associates as a result of any
loss, damage or bodily injury (including death) and/or launch mission failure
and/or satellite mission failure caused in any way by CUSTOMER and/or its
(their) Associates, directly or indirectly, arising out of or relating to the
performance of this Agreement and/or the agreement signed by ARIANESPACE with
such Third Party Customer(s) of ARIANESPACE, ARIANESPACE shall indemnify, hold
harmless, dispose of any claim and defend, when not contrary to the governing
rules of procedure, CUSTOMER and/or its Associates from any liability, cost or
expense, including attorney's fees, on account of such loss, damage or bodily
injury (including death), and/or Launch Mission failure and/or Satellite Mission
failure, and shall pay all costs and expenses and

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 31

 

 

 

      

satisfy all judgments and awards which may be imposed or rendered against
CUSTOMER and/or its Associates.

 

14.3

Indemnification

 

    

Each Party shall take all necessary and reasonable steps to foreclose claims for
loss, damage or bodily injury (including death) by any participant involved in
Launch activities. Each Party shall require its Associate(s) to agree to a
no-fault, no-subrogation, inter-party waiver of liability and indemnity for
loss, damage or bodily injury (including death) its Associates sustain identical
to the Parties' respective undertakings under this Article 14. Furthermore,
ARIANESPACE shall require all Third Party Customer(s) of ARIANESPACE entering
into launch services agreements with ARIANESPACE to agree to the inter-party
waiver and indemnities set forth in this Article 14.

 

14.4

Liability for Damages Suffered by Third Parties

 

  14.4.1

Each Party shall be solely and entirely liable for all loss, damage or bodily
injury (including death) sustained, whether directly or indirectly, by any Third
Party, which is caused by such Party or its Associates arising out of or
relating to the performance by such Party of this Agreement.

 

  14.4.2

In the event of any proceeding, whether judicial, arbitral, administrative or
otherwise, by a Third Party against one of the Parties or its Associates on
account of any loss, damage or bodily injury (including death), caused by the
other Party, its physical property or its Associates or its (their) physical
property, whether directly or indirectly the latter Party shall indemnify and
hold harmless the former Party and/or the former Party's Associates, as the case
may be, and shall advance any funds necessary to defend their interests.

 

14.5

Infringement of Industrial Property Rights of Third Parties

 

  14.5.1

ARIANESPACE shall indemnify and hold CUSTOMER harmless with respect to any cost,
and expense resulting from an infringement or claim of infringement of patent
rights or any other industrial or intellectual property rights of any third
party which may arise from CUSTOMER’s use of ARIANESPACE's Services, including,
without limitation, the use of any and all products, processes, articles of
manufacture, supporting equipment, facilities, and services by ARIANESPACE in
connection with said Services; provided however , that this indemnification
shall not apply to an infringement of rights as set forth above that have been
mainly caused by an infringement of a right of a third party for which CUSTOMER
is liable pursuant to Sub-paragraph 14.5.2 of Article 14 of this Agreement.

 

  14.5.2

CUSTOMER shall indemnify and hold ARIANESPACE harmless with respect to any cost,
and expense resulting from an infringement or claim of infringement of the
patent rights or any other industrial or intellectual property rights of any
third party arising out of or relating to CUSTOMER with respect to the design or
manufacture of the Satellite, or ARIANESPACE’s compliance with specifications
furnished by CUSTOMER with respect to the Launch Mission and the Satellite
Mission.

 

  14.5.3

The rights to indemnification provided hereunder shall be subject to the
following conditions :

 

  14.5.3.1

The Party seeking indemnification shall promptly advise the other Party of the
filing of any suit, or of any written or oral claim against it, alleging

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 32

 

 

 

      

an infringement of any third party's rights, which it may receive relating to
this Agreement, and upon the receipt thereof, shall provide the Party required
to indemnify, at such Party’s request and expense, with copies of all relevant
documentation

 

  14.5.3.2

The Party seeking indemnification shall not make any admission, nor shall it
reach a compromise or settlement, without the prior written approval of the
other Party, which approval shall not be unreasonably withheld or delayed.

 

  14.5.3.3

The Party required to indemnify, defend and hold the other harmless shall assist
in and shall have the right to assume, when not contrary to the governing rules
of procedure, the defense of any claim or suit or settlement thereof, and shall
pay all reasonable litigation and administrative costs and expenses, including
legal counsel fees and expenses, incurred in connection with the defense of any
such suit, shall satisfy any judgments rendered by a court of competent
jurisdiction in such suits, and shall make all settlement payments.

 

  14.5.3.4.

The Party seeking indemnification may participate in any defense at its own
expense, using counsel reasonably acceptable to the Party required to indemnify,
provided that there is no conflict of interest and that such participation does
not otherwise adversely affect the conduct of the proceedings.

 

  14.5.4

In the event that ARIANESPACE, with respect to the Launch, and CUSTOMER, with
respect to the Satellite, shall be the subject of the same court action or the
same proceedings based on alleged infringements of patent rights or any other
industrial or intellectual property rights of a third party pursuant to both
Sub-paragraphs 14.5.1. and 14.5.2. hereof, ARIANESPACE and CUSTOMER shall
jointly assume the defense and shall bear all damages, costs and expenses pro
rata according to their respective liability. In the event of any problems in
the implementing the pro rata allocation of the amounts referred to in the
immediately preceding sentence, the Parties shall undertake in good faith to
resolve such problems.

 

  14.5.5

Neither Party’s execution or performance of this Agreement grants any rights to
or under any of either Party’s respective patents, proprietary information,
and/or data, to the other Party or to any third party, unless such grant is
expressly recited in a separate written document duly executed by or on behalf
of the granting Party.

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 33

 

 

ARTICLE 15 - INSURANCE

 

 

15.1

ARIANESPACE shall, for any particular Launch under this Agreement, take out an
insurance policy at no cost to CUSTOMER, to protect itself and CUSTOMER against
liability for property loss or damage and bodily injury that Third Parties may
sustain and that is caused by the Launch Vehicle, and/or the Satellite, and/or
the satellite of any Third Party Customer(s) of ARIANESPACE, and/or their
components or any part thereof. Such insurance policy shall name as additional
insureds :

 

  1)

The Government of France.

 

  2)

The Centre National d’Etudes Spatiales “C.N.E.S.” and any launching state as
such term is defined in the Convention on International Liability for Damage
Caused by Space Objects of 1972.

 

  3)

The auxiliaries of any kind, whom ARIANESPACE and/or the C.N.E.S. would call for
in view of the preparation and the execution of the launching operations.

 

  4)

The European Space Agency “E.S.A.” but only in its capacity as owner of certain
facility and/or outfits located at the Centre Spatial Guyanais in Kourou and
made available to ARIANESPACE and/or to the C.N.E.S. for the purpose of the
preparation and the execution of the launches.

 

  5)

The firms, who have participated in the design and/or in the execution and/or
who have provided the components of the Launch Vehicle, of its support equipment
including propellants and other products either liquid or gaseous necessary for
the functioning of the said Launch Vehicle, their contractors, sub-contractors
and suppliers.

 

  6)

CUSTOMER, its contractors and subcontractors and each of their respective
officers, directors, legal representatives, managing director, employees, agents
and interim staff, and Third Party Customer(s) of ARIANESPACE on whose behalf
ARIANESPACE executes the launch services as well as their co-contractors and
sub-contractors.

 

  7)

Provided they act within the scope of their duties, the officers and directors,
legal representatives, managing director, employees, agents and interim staff
employed by ARIANESPACE or by any of additional insured mentioned in the
preceding sub-paragraphs from 1 to 6 (included)

 

15.2

The insurance referred to in Paragraph 15.1 shall come into effect as of the day
of the Launch concerned, and shall be maintained for a period of the lesser of
TWELVE (12) months or so long as all or any part of the Launch Vehicle, and/or
the Satellite, and/or the satellite of any Third Party Customer(s) of
ARIANESPACE, and/or their components remain in orbit.

 

15.3

The insurance policy shall be in the amount of SIXTY MILLION NINE HUNDRED AND
EIGHTY THOUSAND EUROS (€ 60 980 000). ARIANESPACE shall settle all liabilities,
and shall indemnify and hold CUSTOMER and its contractors and subcontractors and
each of their respective officers, directors, legal representatives, managing
director, employees, agents and interim staff, harmless for property damage and
bodily injury arising from the Services when caused to Third Parties by the
Launch Vehicle, and/or the Satellite, and/or the satellite of any Third Party
Customer(s) of ARIANESPACE, and/or their components or any part thereof
including during the period provided for in Paragraph 15.2 above for any amount
in excess of the insured limits of said insurance policy. Upon expiration of the
insurance in accordance with Paragraph 15.2, CUSTOMER shall be responsible for
all liabilities for property damage and bodily injury

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 34

 

 

 

    

caused to third parties by the Satellite or any part thereof.OWNERSHIP OF
DOCUMENTS AND WRITTEN INFORMATION CONFIDENTIALITY/PUBLIC STATEMENTS

 

16.1

Title to all documents, data, and written information furnished to CUSTOMER by
ARIANESPACE or its Associates during the performance of this Agreement shall
remain exclusively with ARIANESPACE.

 

16.2

Title to all documents, data, and written information furnished to ARIANESPACE
by CUSTOMER or its Associates during the performance of this Agreement shall
remain exclusively with CUSTOMER or with said Associates as to their respective
documents, data, and written information.

 

16.3

Each Party shall use the documents, data, and written information supplied to it
by the other Party or the other Party’s Associates solely for the performance of
this Agreement and any activities directly related thereto.

 

16.4

To the extent necessary for the performance of this Agreement, each Party shall
be entitled to divulge to its own Associates the documents, data, and written
information received from the other Party or from the other Party’s Associates
in connection herewith, provided that such receiving person shall have first
agreed to be bound by the nondisclosure and use restrictions of this Agreement.

 

16.5

Subject to the provisions of Paragraph 16.4, neither Party shall divulge any
documents, data, or written information that it receives from the other Party or
the other Party’s Associates, but shall protect all such documents and written
information that are marked with an appropriate and valid proprietary or
confidentiality legend from unauthorized disclosure except as provided herein,
in the same manner as the receiving Party protects its own confidential
information; provided, however, that each Party shall have the right to use and
duplicate such documents, data, and written information for any Party purpose
subject to the nondisclosure requirements and use restrictions provided herein.

 

    

If the information disclosed by one Party to the other Party or by or to their
respective Associates is deemed confidential by the disclosing Party or
Associate and is verbal, not written, such verbal confidential information shall
be identified prior to disclosure as confidential and, after acceptance by and
disclosure to the receiving Party, shall be reduced to writing promptly, labeled
confidential, but in no event later than TWENTY (20) days thereafter, and
delivered to the receiving Party in accordance with this Paragraph.

 

16.6

The obligation of the Parties to maintain the confidentiality of documents,
data, and written information shall not apply to documents, data, and written
information that :

 

  -

are not properly marked as confidential;

 

  -

are in the public domain;

 

  -

shall come into public use, by publication or otherwise, and due to no fault of
the receiving Party;

 

  -

the receiving Party can demonstrate were legally in its possession at the time
of receipt;

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 35

 

 

  -

are rightfully acquired by the receiving Party from third parties;

 

  -

are commonly disclosed by ARIANESPACE or its Associates;

 

  -

are inherently disclosed in any product or provision of any service marketed by
ARIANESPACE or its Associates;

 

  -

are independently developed by the receiving Party;

 

  -

are approved for release by written authorization of the disclosing Party; or

 

  -

are required, but only to the extent necessary, to be disclosed pursuant to
governmental or judicial order, in which event the Party concerned shall notify
the other Party of any such requirement and the information required to be
disclosed prior to such disclosure.

 

16.7

The provisions of this Article 16 shall survive the completion of performance of
Services under this Agreement and shall remain in full force and effect until
said documents, data, and written information become part of the public domain;
provided, however that each Party shall be entitled to destroy documents, data,
and written information received from the other Party, or to return such
documents, data, or written information to the other Party, at any time after
Launch (or after Reflight, if any).

 

16.8

This Agreement and each part hereof shall be considered to be confidential by
both Parties. Any disclosure of the same by one Party shall require the prior
written approval of the other Party, which approval shall not be unreasonably
withheld or delayed.

 

    

Except for publication of the launch manifest, either Party shall obtain the
prior written approval of the other Party only through such Party’s authorized
representative concerning the content and timing of news releases, articles,
brochures, advertisements, speeches, and other information releases concerning
the work performed or to be performed hereunder by ARIANESPACE and its
Associates. Each Party agrees to give the other Party reasonable advance notice
for review of any material submitted to the other Party for approval under this
Paragraph.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 36

 

ARTICLE 16 - PERMITS AND AUTHORIZATIONS - GROUND STATIONS

 

 

17.1

ARIANESPACE shall be obligated to obtain all required licenses, permits,
authorizations, or notices of non-opposition from all national or international,
public or private authorities having jurisdiction over the Launch Vehicle and
Launch Mission.

 

17.2

CUSTOMER shall also be obligated to obtain, or cause an Associate to obtain, all
required licenses, government permits and authorizations, including the
necessary U.S. Export Authorization, for delivery of the Satellite and all
equipment, devices and software to be provided by CUSTOMER on the Launch Base in
order to prepare the Satellite for Launch, from its country of origin to the
Launch Base, and, the use of the Satellite’s ground stations.

 

17.3

ARIANESPACE agrees to assist and support CUSTOMER and its Associates, at no
expense, with any and all administrative matters related to the importation into
French Guiana of the Satellite and all equipment, devices and software to be
provided by CUSTOMER on the Launch Base in order to prepare the Satellite for
Launch, and their storage and possible return, as well as to the entry, stay,
and departure of CUSTOMER and its Associates.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 37

 

ARTICLE 17 - TERMINATION BY CUSTOMER

 

 

18.1

CUSTOMER shall be entitled to terminate any particular Launch under this
Agreement at any time prior to the Launch concerned. CUSTOMER’s right is not
subject to any condition, and shall cover termination situations for reasons of
convenience as well as those of delay or impossibility of performance in which
one of the Parties may find themselves. Notice of termination shall be given by
registered letter with acknowledgment of receipt, and termination shall
immediately upon receipt of such letter by ARIANESPACE.

 

18.2

In case of termination by CUSTOMER in accordance with Paragraph 18.1,
ARIANESPACE shall be entitled for the Launch terminated to the following
termination fees:

 

  18.2.1

Basic termination fees depending of the date of termination as follows:

 

 

Effective date of termination

 

  

 

Percentage of P

 

   

Between [***] and [***]

 

After [***] (provided that C occurs before [***])

 

If C occurs on or after [***]

 

  

[***] %

 

[***] %

 

[***] %

 

 

    

where

 

  P

means (i) the Launch Services price of the Launch terminated other than a
Reflight, and (ii) the Guarantee Amount for a Reflight,

 

  C

means the initial L of the Launch concerned if no postponement has been
requested by ARIANESPACE or otherwise the date obtained by adding to the first L
of the Launch concerned the aggregate duration of Launch Period or Launch Slot
postponement(s) requested by ARIANESPACE for such Launch pursuant to
Sub-paragraph 11.3.1.1 of Article 11 of this Agreement.

 

  18.2.2

Plus (i) any other amount(s) paid or due including, without limitation,
postponement fees or late payment interest under the Agreement at the effective
date of termination, and (ii) the price of those Associated Services provided,
at CUSTOMER’s cost, which have actually been performed as of the date of
termination.

 

  18.2.3

Termination fees are due by CUSTOMER to ARIANESPACE as of the effective date of
termination and payable within THIRTY (30) days of receipt by CUSTOMER of the
corresponding invoice from ARIANESPACE. Any amounts paid by CUSTOMER for the
Launch concerned in excess of the above termination fees shall be refunded
promptly by ARIANESPACE to CUSTOMER. For the purpose of this Sub-paragraph
18.2.3, in the case of a Reflight, the Guarantee Amount shall be deemed to have
been a payment by CUSTOMER.

 

18.3 In the event that:

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 38

 

 

 

  (i)

Any launch services performed by ARIANESPACE on an ARIANE 5 vehicle following
the execution of this Agreement result in a launch failure or significant launch
anomaly, for any reason whatsoever; or

 

  (ii)

If ARIANESPACE becomes aware or should reasonably be aware of a delay or
anticipated delay, for any reason whatsoever (including, for example, a delay in
the delivery of the Launch Vehicle or the Third Party Customer satellite to the
Launch Base), that will or could be reasonably expected to delay CUSTOMER’s
Launch Day beyond [***],

 

     then CUSTOMER shall be entitled to terminate the Launch concerned at any
time upon notice to ARIANESPACE. In the event that subsequent to the launch
failure, launch anomaly or expected delay of the Launch Day, CUSTOMER agrees to
a new Launch Day following [***] (any such new rescheduled Launch Day, the
“Rescheduled Launch Day”), such notice of termination must be delivered by
CUSTOMER to ARIANESPACE no later than THIRTY-SIX (36) days prior to the
Rescheduled Launch Day.

 

18.4

In addition to and not in derogation of CUSTOMER’s rights set forth in Paragraph
18.3 of this ARTICLE 18, in the event that the aggregate of all postponements
requested by ARIANESPACE under Sub-paragraph 11.3.1.1 of Article 11 of this
Agreement should, for any reason whatsoever, result in ARIANESPACE delaying a
CUSTOMER's Launch beyond [***], or should ARIANESPACE not be reasonably able to
perform the Launch on or before [***], then CUSTOMER shall be entitled to
terminate the Launch concerned at any time upon notice to ARIANESPACE.In the
event CUSTOMER agrees to a Rescheduled Launch Day following [***], such notice
of termination must be delivered by CUSTOMER to ARIANESPACE no later than
THIRTY-SIX (36) days prior to the Rescheduled Launch Day.

 

    

In the event that any additional postponements requested by ARIANESPACE under
Sub-paragraph 11.3.1.1 of Article 11 of this Agreement should, for any reason
whatsoever, result in ARIANESPACE delaying a CUSTOMER's Launch beyond the
applicable Rescheduled Launch Day, or should ARIANESPACE not be reasonably able
to perform the Launch on or before the applicable Rescheduled Launch Day,
CUSTOMER shall be entitled to terminate the Launch concerned at any time upon
notice to ARIANESPACE. In the event CUSTOMER agrees to a new Rescheduled Launch
Day, such notice of termination must be delivered by CUSTOMER to ARIANESPACE no
later than THIRTY-SIX (36) days prior to the applicable Rescheduled Launch Day.

 

18.5

In the event that CUSTOMER does not terminate this Agreement in accordance with
the provisions of Paragraphs 18.3, 18.4, or 18.5 of this ARTICLE 18 and CUSTOMER
shall have agreed to a new Launch Period, Launch Slot or Launch Day where L is
later than [***], then CUSTOMER shall be entitled to terminate the Launch
concerned in the event of further delays requested by ARIANESPACE in accordance
with Sub-paragraph 11.3.1.1 of Article 11 of this Agreement, or should
ARIANESPACE not be reasonably able to perform the Launch on the L designated
under this Paragraph 18.5.

 

18.6

CUSTOMER may terminate this Agreement at any time upon notice to ARIANESPACE
following the occurrence of one or more of the following events or conditions:
ARIANESPACE: (i) files a voluntary petition of bankruptcy; (ii) makes a general
assignment, arrangement or composition with or for the benefit of creditors;
(iii) suffers or permits the appointment of a receiver for its business assets;
(iv) becomes subject to involuntary proceedings under any bankruptcy or
insolvency law (which proceedings remain undismissed for NINETY (90) days);
(v) is liquidated or is delinquent on any material payment required pursuant to
this Agreement for greater

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 39

 

 

 

      

than THIRTY (30) days after written notice from CUSTOMER, except if ARIANESPACE
is in good faith disputing the delinquency of the payment and the matter is
referred to arbitration in accordance with the terms of Article 22.

 

18.7

Within THIRTY (30) days following receipt of any notice under Sub-paragraphs
18.3, 18.4, 18.5 and 18.6, ARIANESPACE shall refund to CUSTOMER all payments
made by CUSTOMER for said Launch and CUSTOMER shall be liable only for the
payment of Associated Services performed, at CUSTOMER's cost, for the Launch
terminated prior to the date of termination as invoiced by ARIANESPACE via
submission of a certified accounting to CUSTOMER. For the purpose of
Sub-paragraphs 18.3, 18.4, 18.5 and 18.6, in the case of a Reflight, the
Guarantee Amount shall be deemed to have been a payment by CUSTOMER.

 

    

However, any postponements resulting from: (i) any damage caused by CUSTOMER
and/or its Associates to the physical property of ARIANESPACE and/or the
physical property of its Associates; and/or (ii) any bodily injury (including
death) caused by CUSTOMER and/or its Associates to ARIANESPACE and/or its
Associates shall result in extension of the [***] date or the [***] date, as the
case may be, set forth in Paragraphs 18.4 and 18.5, respectively, on day-by-day
basis commensurate with the duration of any postponements resulting from the
aforementioned actions of CUSTOMER and/or its Associates.

 

18.8

If at any time following the effective date of this Agreement, ARIANESPACE
becomes aware (including due to a notice or inquiry from CUSTOMER), to the best
of its knowledge, of any potential event or circumstance that could result in a
delay to the then-scheduled Launch Period, Launch Slot or Launch Day, then
ARIANESPACE shall within FIVE (5) days of becoming aware of such event or
circumstance, inform CUSTOMER in accordance with Paragraph 20.2 of this
Agreement, as to the potential or actual impact of such event or circumstance to
the then-scheduled Launch Period, Launch Slot or Launch Day (as applicable).

 

18.9

For any payments due to CUSTOMER pursuant to the terms of this Article 18,
ARIANESPACE shall pay interest on any late or delayed payment of the applicable
sum at the Base Rate from and including the date due to but excluding the date
made. The computation of interest for late payments shall be based on a year of
360 days. Any refund required under this Article 18 shall be in United States
Dollars, paid by wire transfer of immediately available funds to an account
designated by CUSTOMER.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 40

 

 

ARTICLE 18 - TERMINATION BY ARIANESPACE

 

 

19.1

In the event that CUSTOMER fails to comply with its payment obligations pursuant
to the payment schedule and other payment dates set forth in this Agreement for
a Launch under this Agreement, and does not pay within THIRTY (30) days after
the date of receipt of a written notice to that effect ARIANESPACE shall be
entitled to terminate the Launch concerned by registered letter with
acknowledgment of receipt.

 

19.2

In the event of termination by ARIANESPACE pursuant to the provisions of this
Article 19, the provisions of Paragraph 18.2 of Article 18 of this Agreement
shall apply.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 41

 

 

ARTICLE  19  -  MISCELLANEOUS

 

 

20.1 Working language

 

   All communications between the Parties and between CUSTOMER and its
Associates on the Launch Base, and between ARIANESPACE and its Associates on the
Launch Base with CUSTOMER's personnel and that of its Associates, shall be made
in English.

 

20.2 Notices

 

   Unless expressly provided otherwise under this Agreement, all communications
and notices to be given by one Party to the other in connection with this
Agreement shall be in writing and in the language of this Agreement and shall be
sent by registered mail or facsimile in a format acknowledging the receipt of
such communication or notice, to the following addresses (or to such address as
a Party may designate by written notice to the other Party) :

 

ARIANESPACE    CUSTOMER

Immeuble Ariane

Boulevard de l’Europe, B.P. 177

91006 EVRY-COURCOURONNES Cedex

FRANCE

  

Hughes Networks Systems

11717 Exploration Lane

Germantown, MD 20876

USA

Attention : Directeur Commercial

Telephone : +33 1 6087 6232

Fax : +33 1 6087 6270

  

Attention : [***]

Telephone : +[***]

Fax : +[***]

  

with copy to:

General Counsel

Fax: +1 301 428 2818

 

   For the avoidance of doubt, ordinary course communications under this
Agreement may occur by electronic mail, however formal notices shall be
delivered only by registered mail or facsimile as provided above.

 

20.3 Waiver

 

   Waiver on the part of either ARIANESPACE or CUSTOMER of any term, provision,
or condition of this Agreement shall only be valid if made in writing and
accepted by the other Party. Said acceptance shall not obligate the Party in
question to waive its rights in connection with any other previous or subsequent
breaches of this Agreement.

 

20.4 Headings

 

     The headings and sub-headings used in this Agreement are provided solely
for convenience of reference, and shall not prevail over the content of the
Articles of this Agreement.

 

20.5 Assignment

 

     No Party shall be entitled to assign its rights and obligations under this
Agreement, in whole or in part, without the prior written consent of the other
Party, whose consent shall not be unreasonably withheld or delayed.

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 42

 

 

  

Notwithstanding the foregoing, CUSTOMER shall be entitled to assign in whole and
not in part, its rights, title, interest and to delegate all of its obligations
under this Agreement to an Affiliate, as long as CUSTOMER can demonstrate to the
reasonable satisfaction of ARIANESPACE that such Affiliate is capable of
performing CUSTOMER’s obligations under the Agreement as assigned to it,
whereupon the assigning CUSTOMER shall be relieved of liability hereunder.

 

20.6

Entire Agreement and Modifications

 

  

This Agreement constitutes the entire understanding between the Parties, and
supersedes all prior and contemporaneous discussions between the Parties with
respect to the subject matter of this Agreement. Neither Party shall be bound by
the conditions, warranties, definitions, statements, or documents previous to
the execution of this Agreement, unless this Agreement makes express reference
thereto. Any actions subsequent to the execution of this Agreement undertaken
pursuant to an agreement shall be in writing and signed by duly authorized
representatives of each of the Parties, which agreement shall expressly state
that it is an amendment to this Agreement.

 

20.7

Registration of CUSTOMER’s Satellite

 

  

CUSTOMER shall be responsible to ensure that the Satellite is properly
registered by a state of registry in accordance with the Convention on
Registration of Objects Launched into Outer Space of 1974 either (i) directly,
if CUSTOMER is a state or the state designated by an international
intergovernmental organization for the purposes of registration, or (ii) if
CUSTOMER is not a state, through a state having jurisdiction and control over
CUSTOMER.

 

 

 

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 43

 

ARTICLE  20  -  APPLICABLE LAW

 

This Agreement shall be governed by and construed in accordance with French
laws, without giving effect to its conflict of law rules. The provisions of the
United Nations Convention for the International Sale of Goods shall not be
applicable to this Agreement.

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 44

 

ARTICLE  21  -  ARBITRATION

In the event of any dispute arising out of or relating to this Agreement, the
Parties shall use their best efforts to reach an amicable settlement. If an
amicable settlement cannot be achieved, the dispute shall be referred to the
President of ARIANESPACE and of CUSTOMER, who will use their best efforts to
reach a settlement. Should an amicable settlement fail, the dispute shall be
finally settled under the rules of Conciliation and Arbitration of the
International Chamber of Commerce (“I.C.C.”) in New York, New York by THREE
(3) arbitrators appointed in accordance with the then existing rules of the
I.C.C. The arbitration shall be conducted in the English language. The award of
the arbitrators shall be final, conclusive and binding, and the execution
thereof may be entered in any court having jurisdiction.

 

 

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 45

 

 

 

ARTICLE  22  -  EFFECTIVE DATE

This Agreement shall take effect upon signature by the TWO Parties.

 

 

 

Executed in Paris,

On February 28, 2007

In two (2) originals

 

 

 

 

 

 

 

ARIANESPACE

 

  

CUSTOMER

 

    

Name: Jean-Yves Le Gall

 

  

Name: Bob Buschman

 

    

Title: Chief Executive Officer

 

  

Title: Vice President

 

    

Date: February 28, 2007

 

  

Date: February 28, 2007

 

    

Signature /s/ Jean-Yves Le Gall

  

Signature /s/ Bob D. Buschman

  

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

 

 

P A R T II

 

 

A N N E X E S

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

Page 1

 

 

 

ANNEX 2

 

 

E.S.A./ARIANESPACE Convention (Extract)

 

 

 

Certain European Governments, members of the European Space Agency, (hereinafter
referred to as “the Participants”) have committed themselves to using the Ariane
Launcher, developed within the framework of the European Space Agency
programmes. Arianespace must provide the European Space Agency and the
Participants, as a priority, with the services and launch slots necessary for
their programmes. Arianespace must also make sure that in the event of a shift
in the launch slots caused by the launcher system and/or any of the technical
equipment which has to be used for the launch, the payload concerned of the
Agency or Participant retains its position in the launch schedule. In addition,
in the event of the failure of an Agency or Participant mission, the Agency or
Participant may ask Arianespace to provide them, for a new launch, with the
first or failing that the second launch slot compatible with the availability of
the replacement payload if the failure was due to the launch system and/or any
of the technical equipment used for the launch, and the first compatible slot or
failing that the first slot scheduled at the latest 10 months after the written
relaunch request if the failure was due to the payload itself. Finally,
Arianespace has committed itself to the Agency and to the Participants to pay
particular attention to the specific requirements imposed by scientific
missions.

 

 

Commercial in Confidence



--------------------------------------------------------------------------------

LOGO [g34001img001.jpg]

 

 

SPACEWAY-3

 

 

ARIANE 5

 

 

 

 

STATEMENT OF WORK

ANNEX 1

(Technical)

 

 

 

 

FEBRUARY 2007

 

 

 

 

 

 

Sales and Marketing Directorate - February 2007



--------------------------------------------------------------------------------

Table of contents

 

Part 1

   I

LAUNCH SPECIFICATION

   I

1.      General

   1

2.      Principal characteristics of the Launch

   1

2.1      The Mission

   1

2.2      Period, Slot, Day of the Launch

   1

2.3      Launch Window

   1

3.      Main Interfaces

   2

3.1      Mechanical Interfaces

   2

3.2      Electrical and RF Interfaces

   2

4.      Environmental Conditions

   3

5.      Modification to the applicable documents

   3 Part 2    II ARIANESPACE TECHNICAL COMMITMENTS    II

1.      Launch Service Management

   1

2.      Launch Vehicle hardware and software Supply

   1

3.      Systems Engineering

   2

4.      Operations

   3

Part 3

   III

CUSTOMER TECHNICAL COMMITMENTS

   III

1.      General

   1

2.      Hardware Supply

   1

3.      Schedule Obligations

   1

4.      Spacecraft Propellants and Hazardous Products

   2

Part 4

   IV

DOCUMENTATION AND REVIEWS

   1

1.      Documentation

   2

2.      Meetings

   5

Part 5

   V

GENERAL RANGE SUPPORT (GRS) AND OPTIONAL SERVICES

   V

1.      General Range Support

   1

1.1      Transport Services

   1

1.2      Payload Preparation Facilities

   2

1.3      Communication Links

   4

1.4      Analyses

   4

1.5      Operations

   5

1.6      Fluid Deliveries

   5

1.7      Additional Services

   5

1.8      Miscellaneous

   6

2.      Options Price Catalogue

   6

3.      Options ordered by the Customer

   10

 

 

    - ARIANESPACE PROPRIETARY -   i      



--------------------------------------------------------------------------------

Applicable documents

 

Applicable documents

The following documents form a part of this Statement of Work and are
applicable. In the event of a conflict with any of the documents listed, this
Statement of Work shall take precedence.

 

•  

Ariane 5 User’s Manual (MUA 5), Issue 4, Revision 0 (November 2004)

•  

CSG Safety Regulations, CSG-RS-22A-CN Issue 5 Revision 6 (November 2006)

•  

General specification for payload dynamic models, A5-SG-0-01 Issue 4 (March
2001)

•  

Format for Spacecraft Environmental Test Prediction and Test Report -
Documentation for Sine Test Support, LS-SG-1000000-X-001-ARIANESPACE Issue 0,
Revision 0 (July 2006)

•  

Technical specification for the payload thermal model, A4-SG-1-26 Issue [3]
(October 1992)

•  

BS-702/Ariane5 Compatibility Agreements, Boeing Ref. #TL-55-OC/00/RP/e026t Issue
2.1 (March 2001)

 

ARIANESPACE reserves the right to modify these documents. Copies of any revised
pages shall be forwarded to the CUSTOMER as soon as they have been approved for
implementation by the ARIANE Modification Review Board. In any case,
modification(s) to these documents, which are not part of this annex 1, and
which may affect the compatibility of the Spacecraft with the Launch System,
and/or impact the mission, will not be applicable without negotiation and prior
agreement between the Parties.

 

 

Reference documents

A reference document is part of the necessary data base used by the Client and
ARIANESPACE in the course of fulfilling the Launch Service Agreement. This list
of reference documents will be completed throughout the project.

 

•  

EPCU Manual, Revision 8.0 (October 2002)

 

 

 

    - ARIANESPACE PROPRIETARY -   ii      



--------------------------------------------------------------------------------



 

Part 1

 

 

LAUNCH SPECIFICATION

 

 

 

February 2007

 

 

    - ARIANESPACE PROPRIETARY -   I      



--------------------------------------------------------------------------------

Part 1 – SPACEWAY-3

 

 

1. General

The standard characteristics of the Launch Vehicle, Launch Range, Launch
Operations, and of the Mission are described in the latest issue of the Ariane 5
User's Manual, "MUA 5".

The spacecraft platform is based on a Boeing 702 bus.

 

2. Principal characteristics of the Launch

 

2.1 The Mission

 

   ARIANE 5/ECA Type of Mission                  :    Shared Type of
Orbit                      :    Standard GTO Altitude of
Perigee                         :    [***] True altitude @ 1st
Apogee             :    [***] Inclination                        :    [***]
Argument of Perigee                     :    [***] Separated
Mass                 :   

As per Article 8 of the

Agreement

Mass @ Lift-Off                             :    Idem Separated Mass S/C
Separation Conditions           :   

Optimised for the Mission

See MUA5 §2.9              

If there is performance available after the pairing of the satellite, the
mission will be optimized.

 

2.2 Period, Slot, Day of the Launch

The Period, Slot and Day of Launch are defined according to the provisions of
Article 6 of the Terms and Conditions of the Agreement.

 

2.3 Launch Window

The Spacecraft Launch Window shall contain, at least, the ARIANE 5 standard
window as specified in the following Table 1. The Launch must be possible any
day of the Period or of the Slot.

The final Launch Window, in terms of lift-off time, will be calculated by the
CUSTOMER and the Co-passenger, if any, respectively, based on orbit parameters
at separation taken from the Final Mission Analysis document.

The resulting combined Launch Window will then be computed by ARIANESPACE.

 

 

    - ARIANESPACE PROPRIETARY -   I-1      



--------------------------------------------------------------------------------

Part 1 – SPACEWAY -3

 

ARIANESPACE and the CUSTOMER will mutually agree on a combined Launch Window
that will satisfy the Customer, the Co-passenger, and Arianespace constraints.

The combined Launch Window will be agreed upon by the CUSTOMER, the
Co-passenger, if any, and ARIANESPACE before the Launch Vehicle Readiness Review
(RAV). Any further modification is subject to formal agreement between all
Parties. In case of launch postponement after filling operations, the CUSTOMER
shall do its best efforts to meet any new launch date set forth by ARIANESPACE.

 

 

3. Main Interfaces

All mechanical and electrical interfaces, i.e. physical dimensions, structural
stiffness, etc. shall be compatible with the ARIANE interfaces defined in the
MUA 5.

3.1  Mechanical Interfaces

3.1.1 Adapter Interface

 

Adapter (ACU) Interface:

   1663 SP   

Actuators Arrangement

   Internal   

S/C Separation Detection

 

  

2 microswitches (on adapter side)    

 

  

The Payload Attach Fitting (PAF) to be used for SPACEWAY-3 mission is identical
to the one used in the Spaceway-2 Interface Control Document (DCI).

 

3.1.2 Spacecraft Volume

The Spacecraft is compatible with the following Volumes:

 

ü    Long fairing

 

  

(All usable diameter volumes: 4.57m)

 

3.2 Electrical and RF Interfaces

MS Standard Umbilical Connectors (provided by Customer):

 

Location                Type                    

Spacecraft J1

  

MS 3424 E61 50S                

Spacecraft J2

 

  

MS 3424 E61 50S                

 

    - ARIANESPACE PROPRIETARY -   I-2      



--------------------------------------------------------------------------------

Part 1 – SPACEWAY-3

 

Adapter P1 or P5

  

MS 3446 E61 50P

Adapter P2 or P6

 

  

MS 3446 E61 50P

 

ARIANE optional services:

 

  Service definition     

Dry Loop command

   NO  

Electrical command

   NO  

Power supply

   NO  

Pyrotechnic command

 

  

NO

 

   

 

In case of RF interference with another spacecraft, the CUSTOMER accepts, at
ARIANESPACE request, to consider a 50/50 time sharing agreement.

 

4. Environmental Conditions

Environmental conditions are as described in the Ariane 5 User’s Manual (MUA 5)
with the exception of the maximum allowable shock specifications which are
defined in the following Table 2.

 

5. Modification to the applicable documents

No modification has been brought to the applicable documents in the frame of
this Statement Of Work.

 

 

 

    - ARIANESPACE PROPRIETARY -   I-3      



--------------------------------------------------------------------------------

Part 1 – SPACEWAY-3

 

Table 1 - ARIANESPACE Reference Orbit, Time and Launch Window for a GTO Mission
with

ARIANE 5 ECA

Reference Time (UT): instant of the first passage at orbit perigee, the first
passage may be fictitious if injection occurs beyond perigee.

Reference Orbit (osculating elements at first perigee, except for apogee
altitude) :

 

Altitude of Perigee

 

:

     [***]

Altitude @ 6th Apogee

 

:

     [***]

Inclination

 

:

     [***]

Argument of Perigee

 

:

     [***]

Longitude of descending Node

 

 

:

 

    

[***]

 

Minimum Launch Window for shared GTO launches for the reference Orbit and First
Perigee passage in Universal Time [UT] is 45 min. Day 01 = 01 January

[***]

 

 

 

 

    - ARIANESPACE PROPRIETARY -   I-4      



--------------------------------------------------------------------------------

Part 1 – SPACEWAY-3

 

Table 2 - ARIANESPACE Reference Shock Spectrum applicable to the SPACEWAY-3

spacecraft

The compatibility of the Satellite with the Launch Vehicle will be established
taking into account the Ariane 5 User’s Manual MUA 5 except for the shock
environment for which a waiver will be granted to the levels defined in the
spectrum below:

 

   

 

TEST AXIS

  

 

FREQUENCY

(Hz)

  

 

SHOCK RESPONSE

SPECTRUM PROFILE

(g peak)

         [***]    [***]   Xs, Ys, Zs axis    [***]    [***]      [***]    [***]
        [***]    [***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    - ARIANESPACE PROPRIETARY -   I-5      



--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Part 2

 

 

ARIANESPACE TECHNICAL

COMMITMENTS

 

 

 

February 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   II      



--------------------------------------------------------------------------------

Part 2 – SPACEWAY-3

 

ARIANESPACE shall provide the following Launch services using the ARIANE 5
Launch vehicle as described in the latest issue of the Ariane 5 User's Manual,
"MUA 5".

v    Overall Launch Service management

v    Launch Vehicle hardware and software supply

v    Mission analysis

v    Launch Vehicle Operations

v    Launch site CUSTOMER support as described in Part 5

v    Documentation and meeting as described in Part 4

Additions to the deliverables in this annex 1 are possible, subject to
negotiations and additional order(s) from the CUSTOMER as listed in Part 5.

1.  Launch Service Management

ARIANESPACE shall provide overall management for the Launch services as
described in MUA 5. The ARIANESPACE Program director will be the single point of
contact between the CUSTOMER and ARIANESPACE.

 

General Contract Management    Contract amendments, payments, master schedule,
planning, configuration control, action items and milestone monitoring,
documentation, reviews, meetings, etc... Launch Vehicle Production including
quality plan    Test, acceptance, etc… Mission Analyses    Launch Base
Operations   

Ground and Flight Safety

 

  

Interface with CSG for safety submissions

 

2.   Launch Vehicle Hardware and Software Supply

ARIANESPACE shall supply the hardware and software to carry out the Mission,
complying with mission/launcher requirements as defined in part 1.

 

Launch Vehicle Hardware

  

Launch Vehicle Propellants

  

Payload Compartment

  

RF Window or Passive Repeater

  

One Flight Program

  

Spacecraft Adapter

   As per chapt.3.1.1. of Part 1, including the

 

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   II-1      



--------------------------------------------------------------------------------

Part 2 – SPACEWAY-3

 

   corresponding separation system

Umbilical Interface Connectors

   As defined in chap. 3.2 of Part 1

Fairing or Dual Launch Support Structure

   As defined in chapt.3.1.2 of Part 1

Access Doors

   [***]

2 Check-Out Terminal Equipment [COTE] Racks

   Compatible with the ARIANE 5 launch Table

1 Mission Logo

 

  

Artwork to be supplied at L-6 by customer

 

3.    Systems Engineering

ARIANESPACE shall provide the systems engineering tasks as described hereunder.

 

INTERFACE MANAGEMENT

Interface Control Document (DCI) configuration control

     

MISSION ANALYSIS

Trajectory, Performance and Injection Accuracy Analysis Œ

   Final     1

Separation Analysis (Clearance, Kinematics, Collision Avoidance)

   Final     1

Dynamic Coupled Loads Analysis (CLA)

   Final     1

Electromagnetic and Radio-Frequency Compatibility Analysis

   Final     1

Thermal Analysis

   Final     1

SPACECRAFT DESIGN COMPATIBILITY VERIFICATION SUPPORT

Support for S/C Environmental Tests

     

POST-LAUNCH ANALYSIS

S/C orbital parameters & attitude date from L/V telemetry (at S/C Separation)

     

 

 

  - ARIANESPACE PROPRIETARY -   II-2      



--------------------------------------------------------------------------------

Part 2 – SPACEWAY-3

 

 

Launch Evaluation Report [DEL]

Œ The spacecraft orbital parameters at separation are provided as part of this
analysis.

 The final analyses are carried out with the final flight configuration

ARIANESPACE will also provide technical support for real-time discussions during
the spacecraft sine and acoustic acceptance and/or qualification tests.

4.    Operations

ARIANESPACE shall supply the following services during the launch campaign as
listed hereunder.

 

Launch Vehicle Operations   

All operations without the S/C

Combined Operations (POC)               

S/C - Launch Vehicle Integration

Countdown Rehearsal   

Lift-Off - 3 days

Countdown Execution:   

Up to Lift-Off

 

 

The ARIANESPACE Launch site CUSTOMER support for Spacecraft operations as well
as the ARIANESPACE optional services are described in Part 5.

The ARIANESPACE responsibility for documentation and meetings is described in
Part 4.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    - ARIANESPACE PROPRIETARY -   II-3      



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

Part 3

 

 

 

 

CUSTOMER TECHNICAL

COMMITMENTS

 

 

 

February 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   III      



--------------------------------------------------------------------------------

Part 3 – SPACEWAY-3

 

 

1.    General

To allow ARIANESPACE to timely prepare the Launch, the CUSTOMER shall provide
all the necessary technical data and documentation, a comprehensive overview of
Spacecraft production planning, and the Spacecraft and associated means at the
launch site, as defined in the ARIANE 5 User's Manual (MUA 5).

CUSTOMER shall ensure that the Spacecraft meets the requirements expressed in
Part 1.

At the Launch site, CUSTOMER and its subcontractors shall manage and perform all
Spacecraft activities relative to the Spacecraft preparation for Launch.

The CUSTOMER responsibility for documentation and meetings is described in Part
4.

 

2    Hardware Supply

 

    Spacecraft Hardware        Spacecraft Propellants        Spacecraft
Simulator   

Representative of the Spacecraft electrical systems in interface with the Launch
System.

 

Used for electrical validations during fit-check, if any, and launch campaign.

Mechanical and Electrical Ground Support Equipment           

As required to operate the Spacecraft on the launch site (with the exception of
those temporarily or permanently provided by ARIANESPACE as listed in the GRS -
see Part 5)

 

 

3.    Schedule Obligations

 

The Spacecraft shall be made available to ARIANESPACE for the Combined
Operations with the Launch Vehicle 11 working days prior to the Launch, at the
latest. The applicable date will be defined in the Combined Operations Plan
(P.O.C.) approved by the CUSTOMER.

The Spacecraft check-out equipment and the ARIANE 5 specific COTE (Check Out
Terminal Equipment) necessary to support the Spacecraft/Launch Vehicle on-pad
operations shall be made available to ARIANESPACE, and validated, two days prior
to operational use according to the approved POC, at the latest.

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   III-1      



--------------------------------------------------------------------------------

Part 3 – SPACEWAY-3

 

All Spacecraft mechanical & electrical support equipment shall be removed from
the various EPCU buildings & A5 Launch Table within three working days after the
Launch, packed and made ready for return shipment.

4.    Spacecraft Propellants and Hazardous Products

Spacecraft propellants are provided by the CUSTOMER and his subcontractors. The
spacecraft propellants will be delivered to the CSG at the earliest two months
before and at the latest two weeks before the spacecraft launch campaign.

The CUSTOMER and its subcontractors are responsible for the transport of the
propellants to the CSG in compliance with the International Maritime Dangerous
Goods (IMDG) rules.

Disposal of hazardous products is not authorized and wastes must be repatriated
by the CUSTOMER after the launch campaign. In particular, the residual
propellants and hazardous products must be shipped back within one month after
the launch campaign.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   III-2      



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

Part 4

 

 

 

 

DOCUMENTATION AND

REVIEWS

 

 

 

 

 

February 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   IV-1      



--------------------------------------------------------------------------------

1   Documentation

The description of the main documentation to be issued by CUSTOMER and
ARIANESPACE in order to prepare the mission can be found in the MUA 5.

1.1  DUA

In accordance with the MUA 5, the CUSTOMER will issue the Application to Use
Ariane (DUA), which contains the essential requirements and information for the
correct execution of the Launch Services.

1.2  DCI

ARIANESPACE will issue the Interface Control Document (DCI) between the
Spacecraft and the Launch System. The DCI will be maintained under formal
Configuration Control until the Launch, and will become the unique working
document for all technical interfaces between the Spacecraft and the Launch
System.

The DCI Issue 0, based on the DUA, will be prepared and released about one month
after the delivery of the Application to Use Ariane by CUSTOMER.

The DCI Issue 1 will be prepared and released at least one month prior to the
Final Mission Analysis Review (RAMF) to reflect the latest status of the
interfaces between the spacecraft and the Launch System.

The DCI Issue 2 will be prepared and released after the Final Mission Analysis
Review (RAMF).

1.3  Systems Engineering Documentation

The CUSTOMER and ARIANESPACE will issue input and output data related to the
mission, the qualification and acceptance process of the spacecraft, operations
and safety, respectively. These documents (as described in the tables hereunder)
are intended to:

 

•  

Specify the mission Requirements

•  

Demonstrate the compatibility of the ARIANE 5 mission with the CUSTOMER
requirements.

•  

Demonstrate the compatibility of the Spacecraft with the ARIANE flight
environment and specifications.

The timely availability and validity of such documentation, especially Mission
Analysis inputs, are essential for the preparation of the Launch.

 

 

 

 

  - ARIANESPACE PROPRIETARY -   IV-2      



--------------------------------------------------------------------------------

The documentation deliverables between ARIANESPACE and CUSTOMER are summarized
in the following paragraphs. Except where otherwise specified, “L” (in months)
represents the first day of the latest agreed Launch Period, or Slot, as
applicable.

1.4 Documentation to be issued by CUSTOMER

CUSTOMER shall deliver to ARIANESPACE the documentation listed in the table
hereunder. Any changes to these requirements shall be agreed by the Parties,
shall be documented through the milestones list or meeting minutes and will not
require a change to this Statement Of work.

 

Ref.

   Document    Date   Arianespace
ActionŒ

1

  

Application to use Ariane (DUA) or marked-up DCI

   [***]   R   

Safety Submission Phase 1

   [***]   A

2

  

Safety Submission Phase 2

   [***]   A

3

  

S/C mechanical environmental test plan

   [***]   A

4

  

S/C Thermal Model according to SG-1-26

   [***]   R

5

  

S/C Launch Operations Plan (POS)

   [***]   R

6

  

S/C Dynamic Model (final) according to SG-0-01

   [***]   R

7

  

S/C operations procedures applicable at CSG, including Safety Submission Phase 3

   [***]   A

8

  

Environmental Testing : instrumentation plan, notching plan, test prediction for
sine test according to LS-SG-1000000-X-001-AE

   -     A

9

  

Environmental Testing : instrumentation plan, test plan for acoustic test
according to LS-SG-1000000-X-001-AE

   -     A

10

  

S/C final Launch Window

   [***]  

11

  

S/C mechanical environment tests results according to LS-SG-1000000-X-001-AE

   -  Ž   A

12

  

Final S/C mass 

   -     R

13

  

Orbital Tracking Report (orbit parameters and attitude at separation)

   [***]   I

Œ A ð Approval; R ð Review; I ð Information

 [***]

Ž [***]

 Including S/C wet mass, S/C dry mass, propellant mass breakdown

 [***]

 

 

 

  - ARIANESPACE PROPRIETARY -   IV-3      



--------------------------------------------------------------------------------

1.5 Documentation to be issued by ARIANESPACE

ARIANESPACE shall deliver to CUSTOMER the documentation listed in the table
hereunder. Any changes to these requirements shall be agreed by the Parties,
shall be documented through the milestones list or meeting minutes and will not
require a change to this Statement Of work.

 

Ref.

   Document    Date    CUSTOMER
ActionŒ   Remarks

1

  

Interface Control Document (DCI) :

 

Issue 0

 

Issue 1, rev 0

 

Issue 2, rev 0

  

 

[***]

 

[***]

 

[***]

  

 

R

 

A

 

A

 

 

Before RAMF
After RAMF

2

  

Final Mission Analysis Documents (including final CLA and Thermal Analysis
Report)

   [***]    R  

3

  

Interleaved Operations Plan (POI)

   [***]    R   At RAMF

4

  

Combined Operations Plan (POC)

   [***]    A  

5

  

Countdown sequence

   [***]    R  

6

  

Safety Statements :

 

Phase 1 reply

 

Phase 2 replies

 

Phase 3 reply

  

 

[***]

 

[***]

 

[***]

  

 

R

 

R

 

R

 

7

  

Injection Data (orbital parameters and attitude data prior to separation)

   [***]     

8

  

Launch Evaluation Document (DEL)

        

  Œ A ð Approval; R ð Review; I ð Information

   [***]

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   IV-4      



--------------------------------------------------------------------------------

2. Meetings

2.1    Interface Meetings

The CUSTOMER and ARIANESPACE agree to meet as often as necessary to allow for
good and timely execution of all activities related to the preparation of the
Launch. A guideline is presented in the following Table 1.

The program managers of the CUSTOMER and ARIANESPACE shall agree upon exact
dates, locations, agendas and participation sufficiently in advance, on a case
by case basis.

For all meetings taking place at the CUSTOMER’s or CUSTOMER’s contractor
premises, the CUSTOMER will obtain necessary clearance for ARIANESPACE and their
nominated contractor(s) personnel. Similarly, ARIANESPACE will obtain clearances
for CUSTOMER(s) and CUSTOMER Contractor(s) personnel for meetings/visits at
ARIANESPACE and its Contractor(s)’s premises.

It is understood that, during the interface meetings, a review of contractual
and general management items will be performed, i.e. schedule, milestones and
action items lists, contract or configuration changes, financial matters as
applicable. The CUSTOMER and ARIANESPACE will be free to invite their
contractors to the interface meetings.

2.2    Launch Vehicle Standard Reviews

The CUSTOMER will be invited to the following Launch Vehicle reviews:

 

•  

Launch Vehicle Flight Readiness Review (RAV) prior to the start of the Launch
Vehicle campaign

•  

POC Readiness Review (BT POC) prior to the start of the combined operations

•  

RAF meeting prior to Launch Vehicle roll-out

•  

Launch Readiness Review (RAL) two days before Launch

•  

Immediate Post Flight Review (CRAL) one day after Launch

The review documentation will be handed out to the CUSTOMER at each of these
reviews.

 

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   IV-5      



--------------------------------------------------------------------------------

2.2.1 Launch Vehicle Flight Readiness Review (RAV)

This review is performed about 2 months before the Launch and allows ARIANESPACE
management to authorize the start of the Launch Vehicle campaign. CUSTOMER is
formally invited to attend.

The review is co-chaired by the ARIANE Production Project Manager (CPAP) and the
Launch Vehicle Quality Synthesis Manager (RSQL).

At that time, all flight hardware, stages, vehicle equipment bay, fairing,
SYLDA5 and spacecraft adapters, are reviewed, through a comprehensive
documentation process (available at ARIANESPACE). The documentation covers, but
is not limited to, hardware identification, performance test results, and major
waivers, anomalies and failures which occurred during production, acceptance
tests and storage, life limitations, on-going production status of the same
equipment, etc… The payload status is also presented (mission, flight program,
waivers, etc…).

The RAV documentation will be made available to CUSTOMER during the review.

2.2.2 POC Readiness Review (BT POC)

This review is performed before the start of the Combined Operations (POC). It
allows ARIANESPACE management to authorize the start of the combined operations
between the Launch Vehicle and the spacecraft. The CUSTOMER is required to
provide a Spacecraft Readiness status to start the POC activities.

The review is chaired by the Ariane Mission Director (CM) and it covers the
readiness status with respect to the POC activities for:

 

•  

The Launch Vehicle, (including a debriefing of the launch vehicle Functional
Readiness Review - RAF),

•  

The Ariane Launch Complex (ELA) and the EPCU (S5),

•  

The Spacecraft and the co-passenger.

All participants to the Review receive a comprehensive set of summary documents
presenting the readiness status of all the parties.

The Launch Vehicle Functional Review (RAF) is an internal ARIANESPACE review of
the Launch Vehicle status before the transfer of the Launch Vehicle to the BAF.

2.2.3 Launch Readiness Review (RAL)

This review takes places at the launch site at D-2, i.e. two days before the
Launch Day. It allows ARIANESPACE management to authorize the start of the
Launch Vehicle filling operations and the final countdown. CUSTOMER is requested
to attend; in any case, the final Spacecraft flight readiness status is
required.

 

 

 

  - ARIANESPACE PROPRIETARY -   IV-6      



--------------------------------------------------------------------------------



 

A pre-RAL meeting will be organized by ARIANESPACE prior to the actual review in
order to:

 

•  

Inform the CUSTOMER of the significant items that will be presented at the RAL

•  

Provide any additional clarification that may result from previous written
questions raised by the CUSTOMER.

The review is co-chaired by the Ariane Production Project Manager (CPAP) and the
Launch Vehicle Quality Synthesis Manager (RSQL). It covers the launch readiness
of:

 

•  

The Launch Vehicle

•  

The Ariane Launch Complex (ELA),

•  

The Launch Base (CSG)

•  

The spacecraft, co-passenger and their associated ground support network.

All participants to the review receive a comprehensive set of summary documents
presenting the readiness status of all the parties.

No further presentation meeting, dealing with the RAL content, will be organized
after the RAL has authorized to proceed with the Launch Vehicle filling
operations.

Nevertheless, in the event of significant anomalies occurring after the RAL,
necessary meetings may be organized.

2.2.4 Immediate Post Flight Review (CRAL)

This review is performed the day after the Launch. ARIANESPACE provides the
first flight data evaluation after the flight.

The CUSTOMER is invited to attend and is requested to provide the spacecraft
status after separation and acquisition by the ground stations.

2.3 Spacecraft Reviews

ARIANESPACE will be invited to attend the Spacecraft Qualification / Acceptance
/ Flight Readiness and/or Pre-shipment Review.

2.4 Launch Vehicle campaign meetings at the Launch Base

During the Launch Vehicle campaign, CUSTOMER is invited to attend the daily
Launch Vehicle BAF campaign meetings. These meetings are conducted in French.

 

 

 

  - ARIANESPACE PROPRIETARY -   IV-7      



--------------------------------------------------------------------------------



 

In case of an anomaly or incident, a specific dedicated meeting is organized
with the Launch Vehicle and Quality authorities to understand the anomaly or
incident, and to set up a corrective action plan where applicable.

 

2.5 Quality Reporting

Quality in production, operations and organization has been given a top
priority, directly driven and monitored by the General Management of
ARIANESPACE.

The ARIANESPACE Quality Manual translates this commitment in terms of operating
principles, method and functioning rules.

The information given to the CUSTOMER is subject to the confidentiality
provisions described in Article 16 of the Agreement.

2.5.1 Quality Meetings

[***]

2.5.2 Failure Reporting

All non conformances and incidents are processed in accordance with the
ARIANESPACE Quality Manual. Any incident during integration or test is
registered in the log book of the equipment concerned.

Assessment of incidents is performed systematically by reliability services of
the contractors and by the Prime Contractor.

In case of significant anomalies, visits to the main contractor’s facilities may
be organized, if necessary.

Significant incidents are also reported systematically during RAV and RAL
reviews.

2.5.3 Reliability

Reliability predictions are continuously updated, taking into account any new
data or configuration changes.

Reliability information is made available to CUSTOMER during reviews.

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   IV-8      



--------------------------------------------------------------------------------



 

Table 1– ARIANESPACE/CUSTOMER – Interface Meeting Schedule

A typical content of the different reviews is described below: this description
is not exhaustive and is subject to modification, after agreements between the
Parties. Any changes to the contents listed below will not require a change to
this Statement Of Work.

 

N°    Title    Date    Objet ‚   Lieu ƒ

1

  

Contractual Kick-Off Meeting

 

Project management – project milestones – organization – security and
confidentiality aspects – communications protocol

   [***]   M-E   C

2

  

DUA (or marked-up DCI) Review

 

Review of the Spacecraft characteristics and requirements

       [***]           M-E-O-S       E

3

  

Mission Analysis Kick-Off

 

Presentation of the mission analysis inputs, computations and methods

 

Review of Safety Submission Phase 1

 

First review of the DCI Issue 0 Revision 0

   [***]   M-E-S   X

4

   DCI Signature Issue 1 / Revision 0    [***]   M-E-O       E or C    

5

  

Review of S/C Operations Plan (POS)

 

Launch site visit – Description of transport and logistics – Description of the
telecommunications network – Satellite Operations Plan (POS)

 

Safety Submissions Phases 1 and 2

 

DCI review (Chapters 7 and 8)

   [***]   M-O-S   K

6

   Security Review    [***]   M-O-S   K

7

  

Final Mission Analysis Review (RAMF)

 

Trajectory – performance –separation – thermal environment – dynamic environment
– EMC environment – authorization to start the flight program production –
spacecraft qualification status

 

DCI review

   [***]   M-E-S   E

 

 

 

 

 

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   IV-9      



--------------------------------------------------------------------------------



 

8

  

Final Launch Campaign Preparation Meeting

 

Launch Campaign preparation status – Satellite Operations Plan (POS) –
Interleaved Operations Plan (POI) – Combined Operations Plan (POC)

 

Safety submission status

 

DCI review (Chapters 7 and 8)

   [***]   M-O-S    E

9

   DCI Signature Issue 2 / Revision 0        [***]           M-E-O       
    E, C or K    

10

  

Range Configuration Review

 

Review of the range facilities used by the spacecraft at the start of the launch
campaign

      M-O-S    K

11

  

POC Readiness Review

 

Launch Vehicle and Launch System status Spacecraft status

      M-O-S    K

Œ Meeting target dates are given, taking into account the respective commitments
of both parties for the delivery of the documentation as described in this Annex
1, Parts 2, 3 and 4. Dates are given in months, relative to L, where L is the
first day of the latest agreed Launch Period or Slot, as applicable.

M ð Management; E ð Engineering; O ð Operations; S ð Safety

Ž E ð Evry ; K ð Kourou; C ð CUSTOMER HQ; X ð Contractor Plant

 [***]

 [***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   IV-10      



--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

 

Part 5

 

 

 

GENERAL RANGE SUPPORT

(GRS) AND OPTIONAL

SERVICES

 

 

 

February 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   IV-1      



--------------------------------------------------------------------------------

Part 5 – SPACEWAY-3

 

1.    General Range Support

The General Range Support provides the CUSTOMER, on a lump sum basis, with a
number of standard services and standard quantities of fluids (see List
hereafter). Request(s) for additional services and/or supply of additional
fluids exceeding the scope of the GRS can be accommodated, subject to
negotiation between ARIANESPACE and the CUSTOMER.

Technical Definitions are in the MUA. Further technical details and data can be
found in the EPCU Manual.

Except where otherwise specified, “L” (in months) represents the first day of
the latest agreed Launch Period, or Slot, as applicable.

 

Campaign duration Œ    Price (k€)    Terms 35 Calendar Days    [***]   

Extension beyond 35 days

(if caused by CUSTOMER)

   [***]   

Due at launch

Œ From S/C and associated equipment arrival in French Guiana to actual departure
of associated equipment.

1.1        Transport Services

 

CUSTOMER Personnel & Luggage    Transport from and to Rochambeau Airport and
Kourou at arrival and departure, as necessary. Spacecraft & Equipment Transport
Œ     Subject to advanced notice and performed nominally within normal CSG
working hours (2 shifts of 8 hours per day, between 6 am and 10 pm from Monday
to Friday).    Availability outside normal working hours, Saturdays, Sundays,
and public holidays subject to negotiation, to advance notice and to agreement
of local authorities.    From Cayenne to CSG and return.    Various freight
categories (standard, hazardous, fragile, oversized loads, low-speed drive,
etc…)    Limited to 12 10-ft pallets (or equivalent) in 2 batches (plane or
vessel) Spacecraft Inter-Site Transport     All CSG inter-site transports of
the Spacecraft either inside the S/C container, the ARIANE Payload Container
(CCU) or encapsulated inside the Launch Vehicle composite fairing. Inter-Site
Equipment Transport     All CSG inter-site transports of CUSTOMER equipment.
Logistics Support    Support for shipment and customs procedures for the
Spacecraft and its associated equipment, and for personal luggage and equipment
transported as accompanied luggage.

 

 

 

  - ARIANESPACE PROPRIETARY -   V-1      



--------------------------------------------------------------------------------

Part 5 – SPACEWAY-3

 

Œ        The following is included in the Transport Services :    Co-ordination
of loading/unloading activities    Transport from Rochambeau Airport and/or
Degrad-des-Cannes harbour to CSG    Return to Airport/Harbour 3 working days
after Launch    Depalletization of Spacecraft Ground Support Equipment on
arrival at CSG, and dispatching to the various working areas.    Palletization
of Spacecraft Ground Support Equipment prior to departure from CSG to
Airport/Harbour,    All work associated with the delivery of freight by the
Carrier at Airport/Harbour,    CSG Support for the installation and removal of
the Spacecraft Check-Out Equipment.        The following is NOT included in the
Transport Services :    The “octroi de mer” tax on equipment permanently
imported to French Guiana, if any.    Insurance for Spacecraft and its
associated equipment.     The maximum temperature to which containers and
packing may be exposed during any transport is 35°C.

 

 

1.2    Payload Preparation Facilities

The payload preparation complex, with its personnel for support, may be used
simultaneously by several customers. Specific facilities are dedicated to the
CUSTOMER on the following basis:

 

    Range Operations    Normal working hours are based on 2 shifts of 8 hours
per day, between 6:00 am and 10:00 pm from Monday to Friday    Work shifts
outside of normal working hours, Saturdays, Sundays or public holidays are
possible, but subject to negotiations and agreement of local authorities. (No
shift work on Sundays and public holidays in hazardous zone) EPCU Facilities   
Spacecraft Preparation (Clean Room)    350 m2 Standard Conditions for Temp. and
relative Humidity do not exceed 24°C And 60%, respectively    Filling Hall   
Dedicated    Lab for Check-out Stations (LBC)    110 m2    Offices and meeting
rooms    250 m2

 

 

 

 

  - ARIANESPACE PROPRIETARY -   V-2      



--------------------------------------------------------------------------------

Part 5 – SPACEWAY-3

 

 

Access to the EPCU        

Area

   Restricted to authorized personnel only, permanently controlled by Range
Security.    Access to offices, check-out stations, and clean rooms, is
controlled through dedicated electronic card system and keypad locks.    Clean
rooms are permanently monitored by a CCTV camera.

 

 

Access outside Normal Working Hours    Access to offices and LBC outside of
normal working hours is authorized.   

Access to the clean rooms outside of normal working hours is authorized with the
following restrictions :

 

-   Advanced notice

 

-   No Range Support provided

 

-   No hazardous operations or external hazardous constraints

 

-   Crane utilization only by certified personnel

 

-   No changes to the facilities configuration

Schedule Restrictions    Launch Campaign Duration Extension is possible, but is
subject to negotiations.    Spacecraft ground equipment must be ready to leave
the range within 3 working days after the Launch.    Transfer of S/C and its
associated equipment to the spacecraft filing facilities normally no earlier
than 2 weeks before start of POC.    After S/C transfer to spacecraft filling
facilities, and upon request by ARIANESPACE, the Spacecraft Preparation Clean
room may be used by another S/C.    Evacuation of Ground Support Equipment from
clean room 24H after departure of S/C Access to the EPCU area        As
described in EPCU Manual.    No Break Power Supply    LBC.    30 kVA   

Spacecraft Filling Building

        (Hazardous Preparations Facilities or HPF)

   20 kVa    Launch Pad & BAF    20 kVA Standard MGSE    As described in EPCU
Manual Calibration Equipment    As described in EPCU Manual Storage    Any
storage of equipment during the Campaign    Propellant storage provided for a
duration starting two months before the launch campaign until one month after
Launch.

 

 

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   V-3      



--------------------------------------------------------------------------------

Part 5 – SPACEWAY-3

 

1.3 Communication Links

The following communication services between the different Spacecraft
preparation facilities will be provided for the duration of a standard campaign
(including technical assistance for connection, validation and permanent
monitoring):

 

Service    Type    Remarks

RF - Link

  

S/C/Ka band

  

1TM / 1TC through optical fiber

Baseband Link

  

S/C/Ka band

  

2 TM / 2TC through optical fiber

Data Link

  

Romulus Network, V11 and V24

  

For COTE monitoring & remote control

Ethernet

  

Planet Network, 10 Mbits/sec

  

3 VLAN 

Umbilical Link

  

Copper lines

  

2x37 Pins for S/C umbilical & 2x37 Pins for Auxiliary Equipment (as per MUA 5
§5.5)

Internet

  

ADSL

  

4 connections 

Closed Circuit TV

     

As necessary

Intercom System

     

As necessary

Paging System

     

5 beepers 

CSG Telephone

     

As necessary

International Telephone LinksŒ

  

With Access Code

  

As necessary

ISDN (RNIS) Links

  

Subscribed by CUSTOMER

  

Routed to dedicated CUSTOMER’s working zone

Facsimile in offices Œ

     

2

Video Conference Œ

  

Shared with other users

  

As necessary

Œ Traffic to be paid, at cost, on CSG invoice after the campaign.

 To be shared between the CUSTOMER and its subcontractors

 

1.4 Analyses

 

Service    Type    Remarks

Chemical Analyses

  

Propellant except Xenon

  

[***]

  

Gas & fluids particles

  

[***]

  

Clean room organic deposit

  

Continuous, one weekly report

Particle Count

  

Clean room monitoring

  

Continuous, one weekly report

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   V-4      



--------------------------------------------------------------------------------

Part 5 - SPACEWAY-3

 

1.5 Operations

 

Service    Type    Remarks

S/C Weighing

   Weighing performed by CSG (equipment and personnel)    Available as option   
Calibrated weights    Available as necessary

Spacecraft Adapter Fit-Check

   Mechanical and / or electrical    Performed in Kourou at the beginning of the
launch campaign

Spacecraft Additional Ventilation

   Specific ventilation of the spacecraft batteries through two auxiliary
tooling doors in the fairing    In the Final Assembly Building, from
encapsulation until the day before the Launch Vehicle transfer to the launch pad

 

1.6 Fluid Deliveries

 

Fluid    Type    Quantity

GN2

   NSO dedicated local network)    As necessary available at 190 bar

GHe

   NSS dedicated local network    As necessary available at 350 bar or 180 bar

LN2

      As necessary

IPA

   MOS-SELECTIPUR    As necessary

Water

   Demineralized    As necessary

Any requirement different from the standard fluid delivery (different fluid
specification or specific use) is subject to negotiation.

 

1.7 Additional Services (included in price)

 

No-Break power

   10 UPS 1.4 kVA at S1 or S5 offices for CUSTOMER PCs

Campaign SecretaryŒ

   Option selected

Copy machines

   2 in S1 or S5 Area (1 for secretarial duties, 1 for extensive reproduction);
paper provided

Technical photos and film                                 

processing

   As required

Video transmission

   Available as option

Launch Campaign DVD

   Launch Campaign and launch coverage (NTSC)

Œ Bilingual (English – French)

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   V-5      



--------------------------------------------------------------------------------

Part 5 – SPACEWAY-3

 

1.8 Miscellaneous

 

Room Reservation

   Recommended in Kourou hotels at CUSTOMER’s request (cancellation charges, if
any, under CUSTOMER’s responsibility), through Free-Lance Service support.

CUSTOMER and S/C                        

Contractor Assistance

   For other housing, rental cars, flight reservations, banking, off-duty &
leisure activities through Free-Lance Service support.

 

 

2    Options Price Catalogue

In addition, the following options may be ordered by the CUSTOMER:

Prices are given in thousands of Euro (k€), on a firm fixed price basis, for a
Launch in [***].

 

Optional Services    Ref. #    Price (k€)    Latest date
for option
request (in
months) A – Launch Vehicle Hardware          Redundant pyrotechnic command
delivered by VEB to Spacecraft system (one triple command, current > 3A or > 5A)
           A  10                    [***]                    [***]        
Redundant electrical command delivered by VEB to spacecraft (one)    A  11   
[***]    [***] Dry loop command delivered by VEB to spacecraft (one)    A  12   
[***]    [***] Spacecraft GN2, purge    A  13    [***]    [***] Specific access
door    A  14    [***]    [***] B – Mission Analysis          Any additional
Mission Analysis study or additional flight program requested or due to any
change induced by CUSTOMER :          Preliminary CLA    B  10    [***]    [***]
Preliminary trajectory and separation analysis    B  11    [***]    [***]
Preliminary EMC analysis    B  12    [***]    [***] Re-run final CLA    B  13   
[***]    [***] Re-run final trajectory and separation analysis    B  14    [***]
   [***] Final EMC analysis    B  15    [***]    [***] Re-run Thermal analysis
   B  16    [***]    [***] Additional flight program    B  17    [***]    [***]

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   V-6      



--------------------------------------------------------------------------------

Part 5 – SPACEWAY-3

 

Optional Services    Ref. #    Price (k€)    Latest date for option request (in
months) C – Interface Tests          Note : Any loan or purchase of equipment
(adapter, clamp-band, bolts, separation pyro set) can be envisaged and is
subject to previous test plan acceptance by ARIANESPACE.         

Fit-check (mechanical/electrical) with ground test hardware at CUSTOMER
premises, including:

           C  10                    [***]                    [***]         Loan
of:          Flight standard adapter, mechanically and electrically equipped   
      Flight standard separation system          Set of ground bolts         
Associated ground support equipment         

ARIANESPACE support for interface test (4 days max.).

 

Equipment transport and personnel travel expenses, corresponding to the incurred
cost, will be invoiced to the CUSTOMER.

        

Fit-check (mechanical/electrical) with ground test hardware in Kourou,
including:

   C  11    [***]    [***] Loan of :          Flight standard adaptor,
mechanically and electrically equipped          Flight standard separation
system          Set of ground bolts          Associated ground support equipment
        

Fit-check (mechanical/electrical) with ground test hardware at CUSTOMER
premises, including:

   C  15    [***]    [***] Loan of :          Flight standard adaptor,
mechanically and electically equipped          Flight standard separation system
         Set of ground bolts         

 

 

 

 

  - ARIANESPACE PROPRIETARY -   V-7      



--------------------------------------------------------------------------------

Part 5 – SPACEWAY-3

 

 

Associated ground support equipment   Pyrotechnic test hardware   Spares  

•  Supply of consumable material for one test (separation system) :

  Set of igniters   Set of bolt cutters or pin pullers   Set of flight bolts  
Set of clamp-band catchers  

ARIANESPACE support for interface test (4 days max.).

 

Equipment transport and personnel travel expenses, corresponding to the incurred
cost, will be invoiced to the CUSTOMER.

 

 

 

 

 

 

Optional Services

   Ref. #    Price (k€)    Latest date for option request (in months) D – Range
Operations and services         

Campaign extension above the contractual duration

         Per day :            D  10                    [***]           
        [***]        

Additional shipment of spacecraft Ground Support Equipment from Cayenne to CSG,
one way (see conditions in the General Range Support description)

per trailer of 1 to 3 10-ft pallets or containers:

   D  11    [***]    [***]

Extra working shift for S/C and equipment arrival

         Per shift (8 hours) :    D  12    [***]    [***]

Extra working shift, before beginning of hazardous operations in HPF:

         Per shift (8 hours) :    D  13    [***]    [***]

Extra working shift, after beginning of hazardous operations in HPF :

         Per shift (8 hours) :    D  14    [***]    [***]

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   V-8      



--------------------------------------------------------------------------------

Part 5 - SPACEWAY-3

 

 

Chemical analysis for propellant except Xenon

   D  15    [***]    [***]

Chemical analysis for gas & particles

   D  16    [***]    [***]

Spacecraft weighing

   D  18    [***]    [***]

Campaign Secretary Œ

   D  19    [***]    [***]

Technical photos

   D  20    [***]    [***]

Film processing

           D  21                    [***]                    [***]        

Transmission of TV Launch coverage to Paris

   D  22    [***]    [***]

Transmission of TV Launch coverage to the point of reception requested by
CUSTOMER

   D  23    [***]    [***]

Œ Bilingual (English - French)

 

Optional Services        Ref. #            Price (k€)       

Latest

date for

option

request (in

months)

E - Quality Reporting

         A dedicated access right and adequate visibility on the Quality
Assurance (QA) system can be given through the steps listed below :    E  10   
192   

At contract

signature

Quality System Presentation

         A Quality System Presentation (QSP) is included in the agenda of the
Contractual Kick-off Meeting. This general presentation explicitly reviews the
Product Assurance provisions defined in the ARIANESPACE QUALITY MANUAL.         

Quality Status Meeting:

         A specific Quality Status Meeting (QSM) may be organized about 12
months before the Launch with special emphasis on major quality and reliability
aspects (including failure reporting), relevant to the CUSTOMER Launch Vehicle
batch. In addition, visits to main contractor’s facilities may be organized, if
necessary.         

Quality Status Review

         A Quality Status Review (QSR) may be organized about four months before
the Launch to review the CUSTOMER Launch Vehicle hardware.         

 

 

 

  - ARIANESPACE PROPRIETARY -   V-9      



--------------------------------------------------------------------------------

Part 5 - SPACEWAY-3

 

 

In the same time frame, and if necessary, special assistance is provided to the
CUSTOMER to facilitate his understanding of the ARIANE Quality Documentation
that builds up progressively.       The information given to the CUSTOMER is
subject to the confidentiality provisions described in Article 16 of the
Agreement.      

 

3     Options ordered by the CUSTOMER

In addition to the deliverables in the GRS, the following options have been
ordered by the CUSTOMER:

Prices are given in thousands of Euro (k€), on a firm fixed price basis, for a
Launch in [***].

 

Optional N°            Item            Price (k€)            Terms of    
Payment    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  - ARIANESPACE PROPRIETARY -   V-10      